UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to 240.14a-12 TOWER FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on the table below per Exchange Act Rules 14a-6(i)(4) and O-11 1. Title of each class of securities to which transaction applies. 2. Aggregate number of securities to which transaction applies. 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule O-11 (set forth the amount on which the filing fee is calculated and state how it was determined). 4. Proposed maximum aggregate value of transaction. 5. Total fee paid. ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by the Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule, or Registration Statement No.: 3. Filing Party: 4. Date Filed: April 4, 2011 Dear Fellow Shareholder: Please accept my personal invitation to attend the Annual Meeting of Shareholders of Tower Financial Corporation, which will be held on Thursday, May 19, 2011, 5:30 p.m., EDT. In the lobby of Tower Bank 116 East Berry Street Fort Wayne, Indiana Enclosed you will find your proxy statement and proxy voting card, and the 2010 Annual Report to Shareholders. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, whether or not you plan to attend the meeting. If your schedule permits you to attend the meeting, you may RSVP to Julie Bobay at 260.427.7000 or you may indicate your attendance plans on the proxy card. We look forward to visiting with you that evening. Sincerely, /s/Michael D. Cahill Michael D. Cahill Chief Executive Officer Table of Contents Page Solicitation of Proxies, Voting and Other Matters 1 General 1 Record Date and Outstanding Shares 1 Information about the Annual Meeting and Voting 1 Other Matters 2 Voting Results 3 Householding 3 Governance of the Company 3 Corporate Governance Policy 3 Nominating and Corporate Governance Committee 4 Audit Committee 5 Compensation Committee 5 Compensation Committee Interlocks and Insider Participation 5 Proposal 1 – Election of Directors 6 Information Concerning Experience, Qualifications, Attributes, and Skills of the Class III Nominees 8 Security Ownership of Management, Directors, and Certain Beneficial Owners 12 Compensation Committee Report 15 Executive Compensation and Related Information - Compensation Discussion and Analysis 15 Introduction 15 Administration of our Compensation Program 16 Primary Components of our Compensation Program 18 Impact of Accounting and Tax Considerations of the Form of Compensation 30 Executive Compensation Tables 31 Director Compensation 39 Directors Compensation Table 40 Proposal 2 – Ratification of Outside Accountants 41 Audit Committee Report 42 Related Persons Transactions 43 Shareholders’ Proposals for 2012 Annual Meeting 45 Other Matters 45 TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 19, 2011 TO THE SHAREHOLDERS OF TOWER FINANCIAL CORPORATION The 2011 Annual Meeting of Shareholders of Tower Financial Corporation will be held in the lobby of Tower Bank& Trust Company, 116East Berry Street, Fort Wayne, Indiana 46802 on Thursday, May 19, 2011 at 5:30p.m., EDT, for the purpose of considering and voting upon the following matters: 1. To elect four Class III directors whose terms will expire in 2014 or until their respective successors are duly elected and qualified; 2. To ratify the appointment by of Crowe Horwath, LLP as Tower Financial Corporation’s independent registered public accounting firm for the fiscal year ending December31, 2011; and 3. OTHER BUSINESS. To transact such other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on Thursday, March 10, 2011 as the record date for the determination of shareholders entitled to notice of and to vote at such meeting or any adjournment(s) or postponement thereof. A list of shareholders entitled to vote at the Annual Meeting will be available for examination at the offices of the Company for ten (10) days prior to the Annual Meeting. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the Annual Meeting. If you attend the meeting, you may revoke your proxy and vote in person. We urge you to vote as soon as possible to ensure that your vote will be properly recorded and counted. The Company’s Annual Report for the year ended December31, 2010, is enclosed herewith. By Order of the Board of Directors, /s/Michael D. Cahill Michael D. Cahill Chief Executive Officer Fort Wayne, Indiana April 4, 2011 This Notice and Proxy Statement are first being sent to shareholders on or about April 4, 2011. TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 PROXY STATEMENT for Annual Meeting of Shareholders To be held May 19, 2011 SOLICITATION OF PROXIES, VOTING AND OTHER MATTERS Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to Be Held on May 19, 2011: The enclosed proxy statement, the notice of annual meeting, a form of proxy, and our 2010 Annual Report to Shareholders are all also available on the internet at the following website:www.towerbank.net.In accordance with Securities and Exchange Commission rules, the foregoing website does not use “cookies”, to track user moves or gather any personal information. General This Proxy Statement and the accompanying proxy is being furnished to shareholders of Tower Financial Corporation (the “Company”) in connection with the solicitation of proxies by our Board of Directors, to be voted at the 2011 Annual Meeting of Shareholders of the Company (the “Annual Meeting”) and at any and all adjournments and postponements thereof.The Annual Meeting will be held on Thursday, May 19, 2011 at5:30p.m., Fort Wayne time, in the lobby of Tower Bank& Trust Company, 116 East Berry Street, Fort Wayne, Indiana 46802. The executive offices of the Company are located at, and the mailing address of the Company is, 116East Berry Street, Fort Wayne, Indiana 46802. When the accompanying proxy is properly executed and returned, the shares represented thereby will be voted at the Annual Meeting in accordance with the directions noted thereon. Record Date and Outstanding Shares Only shareholders of record at the close of business on March 10, 2011 will be entitled to notice of and to vote at the 2011 Annual Meeting or at any adjournment or postponement thereof. If a quorum is not present or represented at the Annual Meeting, the shareholders entitled to vote, either present in person or represented by proxy, may adjourn the Annual Meeting from time to time, without notice other than by announcement at the Annual Meeting, until a quorum is present or represented. As of that Record Date, we had 4,811,232 shares of common stock outstanding, each of which is entitled to one vote on each matter to be acted on at the Annual Meeting. There is no cumulative voting. The presence, in person or by proxy, of a majority of the outstanding shares entitled to vote is necessary to constitute a quorum at the Annual Meeting.Shares held of record for you, by a bank, or broker that are voted on any matter will be included in determining whether there is a quorum. This Proxy Statement and accompanying form of proxy are first being mailed to shareholders on or about April 4, 2011. The Company’s Annual Report to Shareholders for 2010 is enclosed herewith but does not constitute any part of these proxy solicitation materials. Information About the Annual Meeting and Voting Revocation of Proxies If you execute and return the enclosed proxy, you may still revoke your proxy and change your vote at any time before its exercise at the Annual Meeting. If you execute and deliver more than one proxy, the proxy having the latest date will revoke any earlier proxies. You may revoke your proxy by giving written notice of revocation to the Company addressed to RichardR. Sawyer, Chief Financial Officer, 116East Berry Street, Fort Wayne, Indiana 46802. No such revocation shall be effective, however, unless such notice of revocation is received by the Company at or prior to the Annual Meeting. If you vote by proxy but attend the Annual Meeting, you will be given the opportunity to revoke your proxy at that time and vote in person. Unless revoked, your proxy will be voted at the Annual Meeting in accordance with your instructions. If you are a shareholder whose shares are not registered in your own name, you will need written authorization from your record holder to vote in person at the Annual Meeting. 1 Voting Instructions With respect to shares you hold in your own name, if you do not provide contrary instructions in your proxy, your shares will be voted FOR Proposal1 (the election as directors of all nominees listed under “Election of Directors”); FOR Proposal2 (the “Ratification of Engagement of Outside Accountants; and FOR discretionary authority to vote on any other matter to properly come before the meeting. With respect to your shares that are held in “street name” (i.e., by a bank or brokerage firm), your bank or brokerage firm is the record owner of your shares and, as such, is required to vote your shares in accordance with your instructions. In order to vote these shares, however, you will need to follow your bank’s or brokerage firm’s voting directions. If you do not provide your voting instructions, then, under current New York Stock Exchange rules, your bank or broker will not be able to vote on Proposal1 (the election of directors) because that is considered to be a “non-discretionary” matter, although they would be able to vote on Proposal2 (ratification of outside accounting firm), with respect to which the bank or brokerage firm is entitled to exercise its voting is “discretion.” This means that, with respect to the election of directors, if your bank or brokerage firm is the record owner of your shares, and if they have not received your voting instructions regarding that matter, they will not vote on Proposal1. These “broker non-votes” will then simply not be considered, including in determining the number of votes necessary for approval. In connection with the election of directors (Proposal1), you may vote “FOR” all of the director nominees or your vote may be “WITHHELD” from one or more nominees. For all other proposals, you may vote “FOR” or “ABSTAIN.” Directors will be elected by a “plurality” of the votes actually cast. Thus, for this Annual Meeting, those nominees for election as directors receiving the four highest number of votes will be elected, regardless of the number of votes which for any reason (including abstentions, broker non-votes or withheld votes) are not cast for the election of such nominees. Abstentions will be included in vote totals and, as such, will have no effect on Proposal1, other than reducing the number of votes a candidate receives. Abstentions, however, will have the same effect as a vote against Proposal2, which require the affirmative vote of a majority of the total number of outstanding shares entitled to vote. If you own shares through the Tower Financial Corporation 401(k) Plan, your proxy will also serve as a voting instruction for Tower Bank & Trust Company, the administrator of the Plan, with respect to shares of Tower Financial Corporation common stock attributable to your 401(k) account as of the record date. You may vote in one of four ways: (1) by mail (by completing and signing the proxy card that accompanies this proxy statement); (2) by telephone; (3) by using the Internet; and (4) in person (by either delivering your completed proxy card or by casting a ballot if you attend the Annual Meeting). The telephone and Internet voting procedures have been set up for your convenience and have been designed to authenticate your identity, to allow you to give your voting instructions, and to confirm that those instructions have been properly recorded. If you would like to vote by telephone or by using the Internet, please refer to the specific instructions on the proxy card. The deadline for voting by telephone or via the Internet is 11:59p.m. EDT on Wednesday May 18, 2011. Other Matters The Board of Directors knows of no matters, other than those described in the attached Notice of Annual Meeting, which are to be brought before the meeting. If other matters properly come before the meeting, it is the intention of the persons named in the enclosed proxy to vote such proxy in accordance with their discretion. The entire cost of printing, assembling and mailing the Annual Report, this notice and this Proxy Statement, as well as soliciting proxies and the cost of forwarding solicitation materials to the beneficial owners of shares will be borne by the Company. Proxies may be solicited by mail, facsimile, e-mail and personal contacts. Directors, officers, or regular employees of the Company or its subsidiaries may also solicit proxies without additional compensation but may be reimbursed for out-of-pocket expenses. 2 Voting Results An automated system administered by our transfer agent tabulates the votes cast by proxy, and we will adjust these totals for and hand tabulate the votes cast in person at the Annual Meeting. We will report the voting results on an SEC-prescribed Current Report on Form 8-K, which is required to be filed with the Securities and Exchange Commission within four business days after the Annual Meeting. Householding Some banks, brokers and other record holders may participate in the practice of “householding” proxy statements and annual reports. This means that only one copy of our proxy statement and Annual Report to Shareholders may have been sent to your household, even though multiple shareholders may reside there. We will promptly deliver a separate copy of either document to you if you contact us at the following address, telephone number or e-mail address: Tower Financial Corporation, 116East Berry Street, FortWayne, Indiana 46802, telephone: 260-427-7000 or via e-mail at customer.care@towerbank.net. If you want to receive separate copies of the proxy statement or Annual Report to Shareholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker or other record holder, or you may contact us at the above address, telephone number or e-mail address. GOVERNANCE OF THE COMPANY Corporate Governance Policy Our business affairs are managed under the direction of our Board of Directors in accordance with the Indiana Business Corporation Law and our Articles of Incorporation and Bylaws. The role of our Board of Directors is to effectively govern the affairs of our Company for the benefit of our shareholders and other constituencies. The Board strives to ensure the success and continuity of our Company and its mission through the election and appointment of qualified management. It is also responsible for ensuring that Tower Financial Corporation’s activities are conducted in a responsible and ethical manner. We are committed to maintaining sound corporate governance principles. We operate under corporate governance principles and practices that are reflected in written Corporate Governance Guidelines and in a written Charter for our Nominating and Corporate Governance Committee, both of which are available on our website at www.towerbank.net. These include the following principles: · A majority of our directors and all of the members of our Audit, Compensation and Nominating and Corporate Governance Committees are required to meet the independence requirements of the Marketplace Rules of the Nasdaq Stock Market. · The Board and each Board committee have the authority to engage independent legal, financial or other advisors as they deem necessary, at our expense. · Non-employee directors meet in executive session at least three times annually. · Our Board and committees conduct an annual self-evaluation. · Our Board reviews succession planning at least annually. · Directors have free access to our officers and employees. · Our independent directors utilize input from the Nominating and Corporate Governance Committee and from the Compensation Committee to conduct an annual review of our CEO’s performance. 3 Nominating and Corporate Governance Committee The members of the Nominating and Corporate Governance Committee during 2010 were KathrynD. Callen, Robert N. Taylor, and IreneA. Walters. IreneA. Walters serves as the Chair of this Committee.Each of the Nominating and Corporate Governance Committee members is “independent,” as such term is defined by the Marketplace Rules of the Nasdaq Stock Market. The Nominating and Corporate Governance Committee is responsible for making recommendations concerning the organization, size and composition of our Board of Directors and its three standing committees; identifying individuals qualified to become as well as to continue to serve as Board members and committee members, consistent with criteria approved by the Board and reflected in the Committee’s Charter; recommending to the Board the persons to be nominated by the Board for election as directors at the Annual Meeting of Shareholders or for appointment to fill vacancies; recommending appointments to and the Chairs of the three standing committees; developing and recommending to the Board a set of corporate governance principles and overseeing the evaluation of the Board and Board members. The Committee’s responsibilities also include oversight of the Board’s annual review of succession planning with respect to senior executives. The Nominating and Corporate Governance Committee also drafts, administers and oversees a Code of Conduct for the Company’s directors and senior officers, as well as a Company-wide Code of Ethics. Our Board of Directors has adopted a written charter for the Nominating and Corporate Governance Committee, which is available on our website at www.towerbank.net and is periodically reviewed by the Committee members of the Nominating and Corporate Governance Committee. The Committee identifies potential nominees for membership on the Board, taking into account such factors, among others, as education, areas of expertise or specific skills, general business acumen, the nominee’s ability to represent all shareholders without a conflict of interest, the nominee’s ability to work in and promote a productive environment, an established record of personal achievement and independent thought, and geographic, occupational, gender, race and age diversity. All such nominees and all incumbent nominees are then evaluated on the basis of these criteria, as well as their willingness to devote sufficient time to carrying out his or her duties and responsibilities to the Board and its committees. Generally, the members of the Nominating and Corporate Governance Committee will first consider current Board members for re-nomination, to the extent they have determined that these persons, through their prior performance, have demonstrated that they meet the applicable criteria and have developed a valuable in-depth knowledge of the Company, its history, its strengths and weaknesses, and its goals and objectives. The Nominating and Corporate Governance Committee held five meetings during 2010.All committee members were in attendance for these meetings. The Nominating and Corporate Governance Committee will consider nominees recommended by shareholders. In order to provide the Nominating and Corporate Governance Committee sufficient time to evaluate candidates, shareholders desiring to recommend a director candidate for consideration by the Nominating and Corporate Governance Committee should send such recommendation to the Secretary of the Company, 116East Berry Street, FortWayne, Indiana 46802, no later than December15, 2011, who will forward it to the Committee. Any such recommendation should include a description of the candidate’s qualifications for board service, the candidate’s written consent to be considered for nomination and to serve if nominated and elected, and addresses and telephone numbers for contacting the shareholder and the candidate for more information. A shareholder who wishes to nominate an individual as a director candidate at the annual meeting of shareholders, rather than recommend the individual to the Nominating and Corporate Governance Committee as a nominee, must comply with the advance notice requirements, a summary of which is provided in this proxy statement under “Shareholders’ Proposals for 2012 Annual Meeting.” During 2010, the Board of Directors met five times. During 2010, each of our directors attended 75% or more of the total number of meetings of the Board, except for Robert N. Taylor, who attended 60% of the Board meetings and Raymond E. Dusman, Jr. who attended 33% of the Board meetings.While we have no formal policy, the Board of Directors are strongly encouraged to attend the Annual Meeting of Shareholders.Ten of the Company’s twelve directors who served as independent directors during 2010 attended the Company’s 2010 Annual Meeting of Shareholders.Scott A. Glaze was absent from the 2010 Annual Meeting of Shareholders and Raymond E. Dusman, Jr. did not join the Board until July 2010. In addition to its Nominating and Corporate Governance Committee, we have two other standing committees, an Audit Committee and a Compensation Committee. Each of these committees has a charter that has been approved by the Board. Each committee must review the appropriateness of its charter and perform a self-evaluation at least annually. 4 Audit Committee The current members of our Audit Committee are KeithE. Busse, KathrynD. Callen, JeromeF. Henry, Jr., and WilliamG. Niezer, who is the Chair of the Audit Committee. The Board of Directors and the Audit Committee believe that each current Audit Committee member is “financially literate,” in that each of them has financial management expertise as required by law. The Board and the Audit Committee, however, have formally designated KeithE. Busse as the “audit committee financial expert.” All Audit Committee members are “independent” as that term is defined by Nasdaq Stock Market rules and Section10A(m)(3) of the Securities Exchange Act of 1934. None of the members of the Audit Committee serves on the Audit Committees of more than two other public companies. The Audit Committee met seven times during 2010. All members of the Audit Committee attended at least 75% of the Audit Committee meetings, except for Keith Busse who attended 71% of the meetings. The responsibilities of our Audit Committee and its activities during 2010 are described in the Report of the Audit Committee set forth beginning at page 43 of this Proxy Statement. The Board of Directors has adopted a written charter for the Audit Committee, a copy of which is posted on our website at www.towerbank.net. Compensation Committee The current members of the Compensation Committee are DebraA. Niezer, Robert N. Taylor, and JosephD. Ruffolo.Mr. Ruffolo served as Chair of the Compensation Committee in 2010.The Board of Directors has determined that each of the Compensation Committee members is “independent,” as such term is defined by Nasdaq Stock Market rules.The Compensation Committee evaluates and approves the compensation of our President, Chief Executive Officer and other Named Executive Officers and certain other senior officers. The Committee also makes recommendations to our Board regarding the salaries and bonuses of our other executive officers and the compensation of our directors. The Compensation Committee also oversees the evaluation of management by the Board. The Compensation Committee administers our 1998 Stock Option Plan, our 2001 Stock Option Plan and our 2006 Equity Incentive Plan. Our Board of Directors has adopted a written Charter for the Compensation Committee, which it revises from time to time. A copy of our Compensation Committee Charter is available on our website at www.towerbank.net. In addition, the Compensation Committee reviews our Compensation Discussion and Analysis and determines whether it should be included in our Annual Report on Form 10-K or, alternatively, included in this Proxy Statement and incorporated by reference from this Proxy Statement into our Annual Report on Form 10-K. The Compensation Committee’s report is set forth beginning on page 15. During 2010, the Compensation Committee held seven full committee meetings, and all members of the Compensation Committee were in attendance for these meetings. Neither the Chief Executive Officers nor any of the Named Executive Officers were present during Compensation Committee deliberations regarding salaries or benefits. Compensation Committee Interlocks and Insider Participation No officer or employee or former officer of the Company or any of its subsidiaries served as a member of the Compensation Committee during 2010. Moreover, during 2010 (a) no executive officer of the Company served on the compensation committee of another entity, one of whose executive officers served on our Compensation Committee, and (b) no executive officer of the Company served as a director of another entity, one of whose executive officers served on our Compensation Committee. 5 PROPOSAL 1 ELECTION OF DIRECTORS Under our Bylaws, the authorized number of directors is fourteen. Our Articles of Incorporation provide that the directors are to be divided into three classes: Class I, Class II and Class III. Each director in each class serves a three year term, with one class being elected at each annual meeting. ClassI currently consists of five directors (with terms expiring in 2013), ClassII consists of four directors (with terms expiring in 2012) and ClassIII consists of five directors (with terms expiring in 2011). In light of the fact that one of the nominees for election as a Class III director, Dr. Raymond E. Dusman, only recently determined, and so notified us, that he would be unable to stand for re-election, and because the Nominating and Corporate Governance Committee did not have the opportunity to properly identify, interview, assess and recommend a replacement candidate in time for this annual meeting, the Committee decided to recommend only four candidates for consideration as Class III directors. This decision will result in a vacant board seat for Class III, which may either remain vacant until the next annual meeting or may be filled by board appointment, either as a Class III director (with a term expiring in 2014) or as a Class II director (with a term expiring in 2012). We are nominating four Class III Directors. Each nominee, if elected, will serve a three year term expiring in 2014 or until their respective successor shall have been elected and qualified. Upon recommendation of the Nominating and Corporate Governance Committee, the Board of Directors has nominated the following persons for re-election or election as Class III directors, for three year terms: · Keith E. Busse, · Michael D. Cahill, · Kim T. Stacey, and · Irene A. Walters. Nominees Busse, Cahill, and Walters are all currently ClassIII directors, whose terms expire at the Annual Meeting. Our fourth current Class III director is Donald F. Schenkel, whose term also expires at the Annual Meeting.However, Mr. Schenkel has reached our mandatory retirement age and has therefore not been nominated for re-election. The Board has nominated Kim T. Stacey to be elected as a Class III director and fill the seat resulting from Mr.Schenkels retirement.Mr. Stacey’s nomination is subject to regulatory approval by the Federal Reserve Board of Chicago (“FRB”), which, as of the time of printing of this proxy statement, is still pending. If Mr. Stacey is elected by the shareholders, and if the FRB’s approval is not received, there would then be another board vacancy which the board would have authority to fill by appointment. In either event, we will file a Current Report on Form 8-K with the Securities and Exchange Commission to disclose the outcome. Twelve of our fourteen directors (all except for Michael Cahill & John V. Tippmann, Sr.) are “independent directors” as defined by the Marketplace Rules of the Nasdaq Stock Market. Our Board of Directors has additionally reviewed all transactions during 2010 with companies in which any of our directors own any interest, for the purpose of ensuring that such transactions were approved in accordance with our Statement of Policy For the Review, Approval or Ratification of Transactions With Related Parties and, further, for the purpose of determining whether any of such transactions impacted the independence of the directors. For additional discussion, we refer you to the section on “Related Persons Transactions” beginning on page 44. The Board affirmatively determined that none of our independent directors are officers or employees of the Company or any of our subsidiaries and none of the independent directors have any relationships which, in the opinion of our Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Ownership of a significant amount of our stock, by itself, does not constitute a material relationship. It is the intention of the persons named in the enclosed proxy to vote the proxy for the election of the four ClassIII nominees, unless you withhold authority or, if applicable, your bank or broker fails to vote for or withholds authority to vote for the election of any or all of these nominees. Each of the nominees for election as director has indicated his or her willingness to serve, if elected, but in the event that any nominee at the time of the election is unable to serve or is otherwise unavailable for election, the Board, upon recommendation of the Nominating and Corporate Governance Committee, may select a substitute nominee, and in that event the persons named in the enclosed proxy intend to vote the proxy for the person so selected. If a substitute nominee is not so selected, such proxy will be voted for the election of the remaining nominees. Other than the required FRB approval necessary for Mr. Stacey, the Board knows of no reason why any of the nominees would be unwilling or unable to serve, if elected. There are no arrangements or understandings between any of the nominees and any other person pursuant to which such nominees were selected. 6 THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE CLASS III NOMINEES – KEITH E. BUSSE, MICHAEL D. CAHILL, KIM T. STACEY, AND IRENE A. WALTERS. 7 INFORMATION CONCERNING EXPERIENCE, QUALIFICATIONS, ATTRIBUTES AND SKILLS OF THE CLASS III NOMINEES Class III Nominees – Term to Expire in 2014 Keith E. Busse Director Since:1998 Age:68 Keith E. Busse is the chairman, chief executive officer and a director of Steel Dynamics, Inc., a publicly held steel manufacturing and metallics resources company, which he co-founded in 1993. Mr. Busse is also a director of Accuride Corporation, a large publicly held manufacturer and supplier of commercial vehicle wheels and other commercial vehicle components, where he also serves on its Audit and Compensation Committees. Prior to 1993, for a period of twenty-one years, Mr.Busse worked for Nucor Corporation in various capacities, including general manager of its Vulcraft subsidiary in St.Joe, Indiana. In 1986, Mr.Busse was appointed by Nucor to be the general manager of and to head the construction and operation of the world’s first flat rolled steel mini-mill utilizing thin slab casting steel technology. Mr. Busse holds an undergraduate degree in accounting from International Business College and a degree in business finance from St. Francis College (now the University of St.Francis). He also holds a master’s degree in business administration from Indiana University. Mr. Busse was named Steelmaker of the Year in 2005 by the Association of Iron and Steel Technology and was named by Business Week Magazine as one of the Top 10 entrepreneurs in the United States. As our Board’s Chairman, Mr. Busse brings a rare array of skills, training and experience in financial analysis, leadership, innovation, entrepreneurship and successful business enterprise. Michael D. Cahill (non independent director) Director Since:2007 Age: 50 Michael D. Cahill is the Chief Executive Officer of both the Company and the Bank.He has been an Executive Vice President of the Company since November 2004, and was Chief Operating Officer of the Company from October 2006 through July 2008 when he was named Chief Executive Officer. Mr.Cahill has also served as the Chief Executive Officer and President of our subsidiary, Tower Bank and Trust since October 2006. From June 2004 to April 2007, Mr. Cahill served as Chief Financial Officer of the Company.From 2001 until joining the Bank, Mr. Cahill served as chief financial and privacy officer for Physicians Health Plan of Northern Indiana.Prior to 2001, he served as chief financial and operating officer for CB Richard Ellis/Sturges, a large, local real estate brokerage, leasing, development, management, and appraisal firm. Mr. Cahill’s financial skills and background (he is a CPA with an accounting degree from the University of Notre Dame), his other, non-bank-related business experience, his studied, analytical and comprehensive planning methodology and his demonstrated executive leadership qualities make his presence on our Board, as a management director, invaluable. Kim T. Stacey Director Since:nominee Age: 67 Kim T. Stacey currently serves as the Chairman for the Tower Trust Company subsidiary board of directors.He holds a bachelor of arts degree in business administration from the University of Cincinnati and a Juris Doctorate degree from the Northern Kentucky State University. He was employed as the Vice president of Development, Charitable Endowments & Foundations, and Retirement for the Tower Trust Company from 2003 until his retirement in 2006.Prior to joining Tower Trust Company, he served as the President of American National Trust, dba Old National Trust Company from 2000 until 2003.Mr. Stacey is involved in numerous not-for-profit organizations within the Fort Wayne community, serving both as a board member and volunteer.He brings to our Board a wealth of experience in the Trust business. Mr.Stacey is a licensed attorney in the state of Ohio. 8 Irene A. Walters Director Since:1998 Age:68 Irene A. Walters, since 1995, has been the executive director of University Relations and Communications at Indiana University-Purdue University Fort Wayne.Prior to that, from 1987-1995, she was employed by the City of Fort Wayne as executive director of the City’s 1994 Bicentennial Celebration Council, with overall responsibility to plan, coordinate and execute the dozens of city-wide events and projects related to that event. From 1997-2000, Ms. Walters was also appointed as co-chair of Fort Wayne’s Millennium Celebration programs and events, and, during 1997-1998 also led Fort Wayne’s successful efforts to be named an All-America City (1998) by the National Civic League. Ms. Walters holds bachelor of science degrees from the University of Michigan and Boston University. As a community volunteer, she has been president of, has led annual operating or capital fund drives for, or has chaired more than a dozen local not-for-profit organizations, including United Way of Allen County, American Cancer Society, Downtown Fort Wayne Rotary, YWCA, Invent Tomorrow (Comprehensive Community Visioning) and Francine’s Friends (Cancer Screening), and has served on the boards of dozens of other agencies or groups, such as the Fort Wayne Redevelopment Authority, the Fort Wayne and Allen County Convention and Visitor’s Bureau (Visit Indiana), Friends of the Rivers, and Leadership Fort Wayne. Ms. Walters’ broad community involvement, in multiple leadership capacities, brings to the Board a comprehensive link to and understanding of the community which Tower serves. INFORMATION CONCERNING EXPERIENCE, QUALIFICATIONS, ATTRIBUTES AND SKILLS OF THE CONTINUING DIRECTORS Class II Directors – Term to Expire in 2013 Scott A. Glaze Director Since:2008 Age:53 Scott A. Glaze has been employed, for more than twenty-five years, in various management capacities, at Fort Wayne Metals Research Products Corporation, the world's leading manufacturer of specialty wire for the medical device industry and is currently the chairman and chief executive officer. Mr. Glaze has broad experience, as an entrepreneur, in organizing and managing various businesses, from commercial real estate to a successful local Irish pub. Mr. Glaze has a BA degree from IPFW. He is a director of the Indiana Chamber of Commerce, the Fort Wayne-Allen County Economic Development Alliance and the Northeast Indiana Corporate Council. He brings to the Board the experience of a seasoned and successful entrepreneur, as well as a keen understanding of the financial needs of small businesses. William G. Niezer Director Since:1998 Age:60 William G. Niezer is managing director of the Fort Wayne operations of Wells Fargo Insurance services, where has served since 2001. Prior to that, he served as managing director of Acordia of Indiana, LLC, a privately held insurance brokerage which was aquired by Wells Fargo. Mr. Niezer is a 1972 graduate of the University of Notre Dame. He currently serves as Trustee of the University of St. Francis and a board member of the St. Joseph Community Health Foundation. He comes to our Board, and our Audit Committee, with an extensive background and skill in financial analysis, organizational structure, risk assessment and enterprise risk management. Robert N. Taylor Director Since:2008 Age:57 For the past eight years, Robert N. Taylorhas been president and chief executive officer of Do It Best Corp., headquartered in Fort Wayne, Indiana. Do It Best Corp. is a world class, full-line, full-service, member-owned distributor of hardware, lumber and building materials in the home improvement industry, with sales of some $2.5 billion, with more than 4,000 member owners in the United States and 47 countries. In 2010, Mr. Taylor was elected chairman of the board of directors of the National Association of Wholesalers-Distributors, an industry trade group. He was also elected this year as chairman of the Northeast Indiana Regional Marketing Partnership, a regional economic development organization. Mr. Taylor also serves as a director and finance & investment committee chair for the Foellinger Foundation. Mr. Taylor brings a wealth of experience and success in executive leadership and organizational management to our Board, as well as financial expertise and oversight. 9 John V. Tippmann, Sr.(non independent director) Director Since:1999 Age:69 John V. Tippmann, Sr.is chairman of the Tippmann Group, a position he has held since 1985. The Tippmann Group, through its three subsidiaries, owns and manages nearly 3.6 million square feet of office, commercial and industrial real estate throughout Indiana and elsewhere in the United States. His companies also operate frozen/refrigerated distribution warehouses and specialize in the design and construction of frozen food process and cold storage facilities. Mr. Tippmann’s vast knowledge of the Fort Wayne area real estate market, and the business aspects of the commercial real estate business, provides the Board with expertise regarding this important area of our lending activities. Ronald W. Turpin Director Since:2011 Age:40 Ronald W. Turpin, JD, CPA is vice president, head of finance-retail sales for Lincoln Financial Group.He has served in various capacities at Lincoln Financial since 2000 and has been in his current position since 2007. Prior to joining Lincoln Financial Group, Mr. Turpin served as a senior associate – tax & legal services for PricewaterhouseCoopers, LLP from 1998 to 2000. Mr. Turpin serves on numerous boards including serving as board chair for the United Way of Allen County and treasurer for the Early Childhood Alliance.Mr. Turpin brings both a legal and financial background to our Board, and his position as lead financial person for the broker/dealer side of the Lincoln Financial Group will provide additional knowledge and experience to our Board by providing guidance to the brokerage unit of the Trust subsidiary.Mr. Turpin holds a B.S. degree in pre-law from Indiana State University and has a Juris Doctorate degree from Indiana University.He also is a licensed Certified Public Accountant. Class II Directors – Term to Expire in 2012 Kathryn D. Callen Director Since:2001 Age:56 Kathryn D. Callenholds a bachelor’s degree in finance from Indiana University and a master’s degree in business from Miami University. From 1987 through 1992 (when it was sold to the predecessor of Chase Bank), Ms. Callen served on the board of directors of Summcorp, a multi-bank holding company. While with Summcorp, she also served as president and as financial and operations principal of its Summcorp Financial Services brokerage subsidiary. Ms. Callen also has had extensive prior experience in the fields of trust operations and credit analysis. She was a mayoral appointee from 1989-1991 to the board of directors of the Fort Wayne Public Transportation Corporation, serving as its board chair from 1990-1991, and also served on the board of the Fort Wayne Parks and Recreation Department from 2000-2004. She is currently a member of the board of trustees at the University of Saint Francis (Finance Committee), a position she has held since 2001 and, since 2003, has been a trustee of the Canterbury School in Fort Wayne, Indiana. Since 2006, she has also been a member of the board of the Community Foundation of Greater Fort Wayne. Ms. Callen’s service on Tower’s Board and on its Audit Committee brings to these bodies seasoned and professionally trained skills and experience in all aspects of banking and trust operations, as well as financial analysis and experience in operating within a regulated environment. Jerome F. Henry, Jr. Director Since:1999 Age:60 Jerome F. Henry, Jr. is an entrepreneur who owns, controls or invests in numerous small business enterprises, from existing businesses to start-ups to turnarounds. Since 1970, Mr. Henry has been the owner and president of Midwest Pipe & Steel, Inc., a company specializing in steel sales and service, industrial scrap and steel brokerage.Mr. Henry is also president of Paragon Tube Corporation, a manufacturer of steel tubing.Both companies are headquartered in Fort Wayne.Regionally, Mr. Henry is an owner/principal of Paragon Steel Trading in Butler, Wayne Metals in Markle, Creative Coatings in Kendallville, G&S Metals in Wabash and Adventure Homes in Garrett.Additionally, he is president of Hartzell Realty Corporation, and owns a considerable amount of commercial real estate in and around northeastern Indiana.Mr. Henry has strong roots in the Fort Wayne business community and brings valuable experience to our Board regarding the business climate and trends within Tower’s market area. He actively participates in many local business groups, serves on several local non-profit boards of directors, and provides Tower with valuable insights with respect to the banking needs of small businesses. 10 Debra A. Niezer Director Since:1998 Age:56 Debra A. Niezerhas been the chief operating officer and treasurer of AALCO Distributing Company, a beer distributor in Fort Wayne, since January 2002. Prior to that time, beginning in April 1995, Ms. Niezer was vice president and assistant treasurer of AALCO. Ms. Niezer attended St. Mary of the Woods College and Indiana University. From 1989 to 1995, Ms. Niezer was a vice president of NBD Bancorp (a predecessor of Chase Bank), with responsibility for managing the employee benefits department of the Trust division.Prior to joining NBD, she managed a small trust department for First National Bank of LaPorte (now part of PNC Bank). She brings an entrepreneur’s managerial insight to our Board, in its efforts to better serve the banking needs of Tower’s predominately small business clientele, and brings valuable experience regarding compensation and benefits policy and planning to her service on our Compensation Committee.Ms. Niezer is a professional leader who cares deeply for Fort Wayne and has served as a Trustee for the University of St. Francis since 2002 and a YMCA Metro board member since 2003. Joseph D. Ruffolo Director Since:1998 Age:70 Joseph D. Ruffolo has been a principal in Ruffolo Benson LLC, a business and financial consulting firm.In 1993, he retired early from the Norfolk Southern Corporation, where he was a member of its executive management committee.In 1987, he was appointed chief executive officer of North American Van Lines, which at the time was a subsidiary of PepsiCo, but was subsequently sold to Norfolk Southern.Ruffolo Benson also manages Main Street Venture Fund, LLC, a venture capital firm, which Mr. Ruffolo founded in 2006.Mr. Ruffolo holds a bachelor’s degree from the University of Wisconsin (1964). He is a director of Steel Dynamics, Inc., a publicly held steel manufacturing and metallics resources company, where he also serves as a member of its compensation committee, a member of its audit committee, and its lead director. Mr. Ruffolo’s extensive business experience, including experience as both chief operating officer and chief executive officer of a large unit of a publicly traded company, his extensive experience in financial and business analysis as both a venture capital investor and consultant, and his collegial management style and leadership commend his skills and experience to our Board and to our Compensation Committee, for which Mr. Ruffolo serves as Chairman. Debra Niezer is the sister-in-law of William Niezer. There are no other family relationships among the directors and executive officers of the Company. 11 SECURITY OWNERSHIP OF MANAGEMENT, DIRECTORS AND CERTAIN BENEFICIAL OWNERS The following tables provide information regarding the beneficial ownership of our common stock by all directors, each executive officer listed in the Summary Compensation Table, all directors and executive officers as a group, and other persons who are known to Tower to be the owners of more than five percent of Tower’s outstanding common stock. In accordance with Rule 13d-3 under the Securities Exchange Act of 1934, a person is deemed to be the beneficial owner of any shares of common stock over which that person has sole or shared voting or investment power, or has a right to acquire beneficial ownership at any time within 60 days from the date as of which beneficial ownership is being determined. As used herein, “voting power” is the power to vote or direct the voting of shares and “investment power” is the power to dispose or direct the disposition of shares. This includes all shares held directly as well as by spouses and minor children, in trust and other indirect ownership, over which shares the named individuals effectively exercise sole or share voting or investment power. Executive Officers and Directors Shares Owned as of March 10, 2011 Name Sole Voting and Investment Power Shared Voting and Investment Power Shares Subject to Options Restricted Shares Total Beneficial Ownership Percent of Class (%) (1) Wendell L. Bontrager * Keith E. Busse - - - % Michael D. Cahill - - * Kathryn D. Callen - - * Tina M. Farrington - - * Scott A. Glaze - - - * Jerome F. Henry, Jr. - - - % Debra A. Niezer - - * William G. Niezer - - * Joseph R. Ruffolo - - % 12 Richard R. Sawyer - * Gary D. Shearer * Kim T. Stacey - - - * Robert N. Taylor - * John V. Tippmann, Sr. - - - % Ronald W. Turpin - - - * Irene A. Walters - - * All directors and executive officers as a group (17 persons) % * Less than 1% 1. The percentages shown are based on 4,892,761 shares outstanding as of March 10, 2010, plus for each person or group, the number of shares that the person or group has the right to acquire within 60 days pursuant to options granted under the Company’s 1998 and 2001 Stock Option and Incentive Plans, as well as the number of shares that the person or group has the right to convert from preferred shares to common shares. 2. Includes 7,285 vested shares held in the Company’s 401(k) account. 3. Shares held jointly with spouse 4. Includes 8,441 vested shares held in the Company’s 401(k) account. 5. Shares held by Mrs. Callen’s children. 6. Includes 1,116 vested shared held in the Company’s 401(k) account 7. Shares held by Mrs. Niezer’s husband and children 8. Shares held by Mr. Niezer’s wife and children 9. Includes 12,458 shares of common stock available for conversion from preferred shares Includes 15,035 shares held by Mr. Ruffolo’s trust account, 16,748 shares held by Mr. Ruffolo’s wife, 100 shares held by Mr. Ruffolo’s children, and 12,458 shares of common stock available for conversion from preferred shares owned by Mr. Ruffolo’s wife. Includes 1,465 vested shares held in the Company’s 401(k) account Shares held by Mr. Sawyer’s wife. Includes 10,275 vested shares held in the Company’s 401(k) account. Shares held jointly with spouse Shares held in Mr. Stacey’s trust account Shares held by Mrs. Walter’s husband 13 Other Principal Shareholders as of March10, 2011 Name and Address Amount of BeneficialOwnership Percent of Class Edwin Fraser(+) 195 Marine Street Farmingdale, NY 11735 % Louis G. Mohlman (++) 429 East Dupont Road, Suite 120 Fort Wayne, IN 46825 % + Based on Schedule 13G filed with the Securities Exchange Commission by Mr. Fraser.Mr. Fraser resides at 195 Marine Street, Farmingdale, New York 11735. Mr. Fraser has the sole authority to vote 133,090 shares and shared authority to vote 125,434 shares. The shares for which Mr. Fraser has shared voting power include shares beneficially owned by Mr. Fraser’s wife and shares beneficially owned in trusts for members of Mr. Fraser’s family for which Mrs. Fraser is the trustee. ++ Based on Schedule 13G filed with the Securities and Exchange Commission by Mr. Mohlman.The number of shares beneficially owned, over which Mr. Mohlman has shared power to vote, is an aggregate number based upon the shares held in various discretionary accounts of clients of Mohlman Asset Management, LLC, of which Mr. Mohlman is the Sole Member.No individual client owns more than five percent of the class. Code of Business Conduct and Ethics The Company has adopted a Code of Business Conduct and Ethics (the “Code”) that applies to all of the Company’s directors, officers and employees, including its principal executive officer, principal financial officer, principal accounting officer and controller. The Code is posted on our website at www.towerbank.net. The Company intends to disclose any amendments to the Code by posting such amendments on its website. In addition, any waivers of the Code for directors or executive officers of the Company will be disclosed in an SEC filing in a Current Report on Form 8-K. Shareholder Communications Our Board of Directors has implemented a process whereby shareholders may send communications to the Board’s attention. Any shareholder desiring to communicate with the Board, or one or more specific members thereof, should communicate in a writing addressed to Tower Financial Corporation, Board of Directors, c/o Secretary, 116 East Berry Street, Fort Wayne, Indiana 46802. The Secretary of the Company has been instructed by the Board to promptly forward all such communications to the specified addressees thereof. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s principal executive officers, or named executive officers, as well as directors to file reports of ownership with the Securities and Exchange Commission. Such persons also are required to furnish the Company with copies of all Section 16(a) forms they file. Based solely on its review of copies of such forms received by us, or written representations from certain reporting persons that no filings were required for those persons, we believe that during 2010 all Section 16 filing requirements by all directors and officers were timely met. 14 COMPENSATION COMMITTEE REPORT Tower Financial Corporation’s Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis required by item 402(b) of Regulation S-K with management and, based on such review and discussion, has recommended to the Board that the following Compensation Discussion and Analysis be included in the Proxy Statement and, as incorporated by reference, in our Annual Report on Form 10-K. The Compensation Committee Joseph D. Ruffolo, Chair Debra A. Niezer Robert N. Taylor Date:February 14, 2011 EXECUTIVE COMPENSATION AND RELATED INFORMATION Compensation Discussion and Analysis The following Compensation Discussion and Analysis may contain statements regarding future individual and company performance targets or goals. We have disclosed these targets or goals in the limited context of Tower Financial Corporation’s compensation programs; and, therefore, you should not take these statements to be statements of management’s expectations or estimates of results or other guidance. We specifically caution investors not to apply any such statements to other contexts. Introduction The following Compensation Discussion and Analysis (CD&A), addresses our philosophy, principles, and analysis underlying the compensation decision-making process for our executive officers named in the Summary Compensation table. In addition, this CD&A provides perspective to the data presented in the tables that follow. The Compensation Committee of our Board of Directors has responsibility for establishing, implementing and continually monitoring our compensation plans, arrangements and programs, as well as ensuring that they adhere to our compensation principles and philosophy. The Committee annually or more frequently evaluates and establishes the compensation of our Chief Executive Officer, our Chief Financial Officer and the Named Executive Officers included in the Summary Compensation table, as well as certain other senior officers and, for risk assessment purposes, all employees involved in bank lending activities. The Committee reviews and approves annual compensation, annual incentive opportunity levels, long-term incentive opportunity levels, any special or supplemental benefits for Named Executive Officers, as well as certain other senior officers, and grants and awards under our compensation plans. The Committee also reviews and approves incentive compensation plans in general and equity-based plans in particular for Named Executive Officers and certain other senior officers, as well as for directors, and recommends such plans to the Board of Directors for ultimate approval. The following CD&A addresses: · our “Compensation Principles and Philosophy,” beginning on page 16; · each component of our compensation program, set forth in the section entitled “Primary Components of Our Compensation Program,” beginning on page 18; 15 · an analysis of why we selected each component, including base salaries, short-term incentives and long-term incentives; · how we determine base compensation levels, including how we assess the competitiveness of our compensation (see “Use of Outside Consultants: Benchmarking” beginning on page17); and amounts and formulas for pay (also described with each element of compensation, including base salaries, short-term incentives and long-term incentives); and · why and how we establish the underlying bases for the possibility of earning any incentive compensation, as well as the bases for individual incentive awards. Administration of our Compensation Program The Compensation Committee During 2010, the Compensation Committee was comprised of three members, Joseph D. Ruffolo, who served as Chair, Robert N.Taylor, and Debra A. Niezer.Each member meets the “independence” requirements of the rule of Nasdaq Global Market, is a “Non-Employee Director” as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as amended, and is an “Outside Director,” as defined by the regulations under Section 162(m) of the Internal Revenue Code of 1986, as amended. The Committee operates under a written charter adopted by the Board, which is available online at www.towerbank.net under the link “Investor Relations, Corporate Overview, Committee Charters.” Role of Executive Officers in Compensation Decisions While the Compensation Committee approves, or in some cases, recommends for the approval to our Board of Directors, all aspects of executive compensation, nonetheless, in making its determinations, the Committee seeks input and recommendations from Michael D. Cahill, our Chief Executive Officer, regarding such elements as annual base salary, annual incentive opportunity, long-term incentives, grants and awards of incentive compensation, and any special or supplemental benefits for senior and executive management. Furthermore, the Committee may seek certain information and compensation recommendations directly from our Chairman, from our Chief Financial Officer, from the President of our Trust subsidiary, and from our Human Resources Department regarding executives on their respective staffs or regarding the Named Executive Officers. The Committee may or may not accept the Chief Executive Officer’s or the other officers’ recommendations, and exercises its discretion in setting, recommending or modifying any awards or adjustments. Neither the Chief Executive Officer, nor any of the Named Executive Officers are involved in the Committee’s deliberations and decision-making process. Our Chief Executive Officer also provides a self-assessment of his performance to the Committee for review at the end of each year, as well as other executive officer performance summaries and recommendations.Our Chief Executive Officer, our Chief Financial Officer and our Human Resources Department also from time to time, develop proposals relating to potential changes in compensation programs, for review and action by the Committee.Our Chief Executive Officer and Director of Human Resources provide the Committee with data necessary to evaluate and implement compensation proposals and programs, and, as necessary, works with outside consultants to provide data and information related to the Committee’s needs and objectives. Compensation Principles and Philosophy We believe that we will be best able to attract and retain qualified executive officers within our regional competitive financial services industry by the establishment of a compensation system that is both competitive in the financial services marketplace, when compared to peer companies, and is also internally equitable based upon factors such as Company performance, individual performance, responsibility levels and prior experience. The main principles of our compensation philosophy include the following: · total compensation opportunity should be reasonably comparable to the marketplace for smaller regional banks when our performance achieves or exceeds targeted results; 16 · a portion of total direct compensation should consist of variable compensation, grounded, however, in bottom-line profitability and allocated on a pay-for-performance approach that is capable of objective measurement; and · additional, discretionary compensation may occasionally be earned as a result of a more subjective assessment of an executive’s special contribution. The objectives of our executive compensation program are to: · attract, motivate and retain experienced executive officers; · enhance individual performance through incentives that are grounded in overall Company profitability and are not measured by the attainment of goals that are unrelated to profitable business activity; · align an executive’s incentives, to the extent practicable, with the business unit and company areas most directly impacted by that executive’s leadership and performance; · disconnect risk-taking from compensation; · increase shareholder value; and · improve our overall performance. We strive to meet these objectives, while attempting to maintain market-competitive pay levels, being careful to make efficient use of our shares as a component of incentive compensation, when appropriate, and ensuring that we have predictable expense recognition. Use of Outside Consultants: Benchmarking Current compensation programs are based on the establishment of compensation that aspires to be competitive with the level of compensation paid to peers, not only to attract quality executive talent but also to reduce the likelihood that we lose executive talent – and in turn, actual banking and trust business – to other financial institutions. In making compensation decisions, we review the following factors: · Comparison of base salary and total compensation against a similarly positioned and situated peer group · Comparison of base salary and total compensation against positions with similar responsibilities within the Company · Comparison with base salary and total compensation information obtained in the recruiting and discussion process with current and potential employees · Review the ability to replace key staff positions in our market for existing duties along with the relative importance of the role at the Company The Committee has the authority to hire a compensation consultant and other advisors throughout the year for advice on executive compensation. The Committee has direct access to the consultant for issues that may be related to executive compensation and benefits. In addition to compensation consultants, the Committee has access to outside legal counsel or other experts as needed. We engaged the services of AMALFI Consulting, LLC during early 2008 to assist us in compiling a representative peer group. This peer group contained twenty publicly traded banks located in the Midwest, with assets at the end of 2007 between $561 million and $1.119 billion. The average size at the time of selection was $780.8 million in assets. Our asset size at the end of 2007 was $706.5 million, $696.5 million at the end of 2008, and $645.4 million at the end of 2009, and $659.9 million at the end of 2010, with an uncharacteristically strong and large Trust subsidiary in comparison with our selected peers. Some banks in our original peer group did not survive the turbulence of the past few years and as such our peer group now contains fifteen banks.The Committee and Management still feel banks of similar asset size offer the best comparison because they usually have a similar number of employees, tend to have like structures, and the senior positions will have similar responsibilities based on job title and function.We also choose a peer group located within our geographical area to minimize the effects of larger metropolitan areas when cost of living differences could make the data less applicable to our local market.The following, from the peer group last selected by AMALFI in 2008 as constituting an appropriate peer group, is the peer group identified by the Committee, based on publicly available date for each company, as still constituting a fair and representative peer group for the Company for 2010: 17 Company Ticker Company Ticker First Citizens Banc Corp. FCZA Ohio Valley Banc Corp. OVBC Dearborn Bancorp, Inc. DEAR Monroe Bancorp(1) MROE Home Federal Bancorp(1) HOMF O.A.K. Financial Corporation (1) OKFC AmeriServ Financial, Inc. ASRV Fidelity Bancorp, Inc. FSBI Lincoln Bancorp (1) LNCB DCB Financial Corp. DCBF Community Bank Shares of Indiana, Inc. CBIN Northern States Financial Corporation NSFC Farmers & Merchants Bancorp, Inc. FMAO Fentura Financial, Inc. FETM Farmers National Banc Corp. FMNB LCNB Corp. LCNB United Bancorp., Inc. UBMI Cordorus Valley Bancorp, Inc. CVLY IBT Bancorp, Inc. (1) IRW Rurban Financial Corp. RBNF (1) No longer included in our current peer group due to acquisition. The AMALFI Consulting, LLC report was prepared solely for the use of our Compensation Committee and contained detailed information on the peer group, including cash compensation, incentive compensation, total cash compensation, long-term incentives and executive benefits. Using our identified peer group, we continue to update data annually using the public information available.Based on current data, the committee feels the selected peer group is still appropriate.Having observed relatively small changes in the data from previous years, we continued to utilize the AMALFI Consulting, LLC report and age the data as appropriate. Both the Committee and the Board of Directors believe that being cognizant of peer group salary benchmarks are useful starting points from which to assess the adequacy of each component of our compensation program.This data, combined with the Committee’s exercise of its own independent judgment, both as to base incentives and overall compensation, enables us to establish compensation that is at the very least marginally competitive with the level of compensation paid to peer companies. Primary Components of our Compensation Program The principal components of our compensation program can include one or more of the following components: · Base Salary · Performance-Based Cash Incentive Compensation · Equity Incentive Compensation · Deferred Compensation and other Benefits · Long Term Incentives Base Salary Base salary is designed to provide reasonably competitive levels of compensation to our executives, based upon their experience, duties and scope of responsibility. We view base salaries as providing an essential level of compensation that is necessary to recruit and retain qualified executives and because it enables the Committee to employ annual base salary adjustments to reflect an individual’s performance or changed responsibilities.We aim for both base salary and total compensation for our executive and senior officers at or near the 50th percentile level adjusted as described below.Variable pay had not been a large component of our executive compensation program over the past several years.We believe that variable incentive pay should be based upon Company profitability and in 2010 we added a substantial profitability based incentive for our senior executives as well as other officers.Long term incentives had not been a significant part of our compensation package however in 2010 a long term incentive program was put in place that offered a mix of equity and cash-based incentive compensation.Details of the program as discussed on page 23 in the Equity Incentive Compensation section. 18 Base salary levels are also important because we generally tie the amount of incentive compensation to an executive’s base compensation – that is, as discussed below under “Performance-Based Incentive Compensation,” incentive compensation is generally denominated as a percent of one’s base salary. As previously described, we target individual base salaries to reflect competitive levels of salary in our marketplace, while aiming for total compensation for Messrs. Cahill, Shearer, Bontrager, Sawyer, Farrington and other senior officers to begin at the 50th percentile level with appropriate upward or downward adjustments made to reflect experience level, expertise, and complexity of the role, and of course, individual performance. Within these guidelines, we annually consider and re-assess the individual’s position, responsibility and duty, as well as experience, qualifications, past performance, time in the position, and future potential are considered as part of the Committee’s performance review process. Adjustments to salary levels are based on the Committee’s assessment of these criteria through review of the following data: · market studies provided by AMALFI Consulting, LLC, by the Indiana Bankers Association, by Pohl Consulting and Training, Inc. for our Trust Company, or by others; · proxy data we gather from companies of comparable size and location; · summaries of each executive’s total compensation; and · individual performance reviews prepared annually by management and further reviewed by the Committee. On December 16, 2010, the Committee reviewed base salary increases for 2011 and determined that adjustments were warranted for all executives in 2011.Those adjustments as well as the reasoning behind those adjustments are detailed in the following paragraphs. Michael D. Cahill, President and Chief Executive Officer The base salary for Michael D. Cahill, President and Chief Executive Officer and President of Tower Bank & Trust Company, was increased from $200,000 for 2010, to $215,000 effective January 31, 2011.The Committee sees retention of his leadership as key to the Company attaining its profitability goals.Data from 2009 and 2010 would suggest that, to be at the 50th percentile level, Mr. Cahill’s base salary would have to be $250,000 annually.Although the Committee believes that Mr. Cahill’s skills and job performance merits the larger base salary, the Committee and Mr. Cahill did not feel that the 2011 budget could support such a large increase in Mr. Cahill’s base salary for 2011.Further, while significant progress has been made in turning around the bank’s performance, there is still work to be accomplished. The ability for Mr. Cahill to earn compensation at the 50th percentile is incumbent on reaching appropriate levels of net income and related financial metrics at the bank and for the Company.A cash bonus of $25,000 was approved by the Committee to be paid to Mr. Cahill upon an upgrade in our regulatory ratings for Tower Bank.An upgrade will save the Bank approximately $500,000 annually on deposit insurance premiums paid to the FDIC. This further ties Mr. Cahill’s compensation to the continued turnaround of the bank’s operations. Mr. Cahill’s award under the 2010 profit sharing program, unanimously approved by the Compensation Committee was $34,683.Payment reflects 95% of the maximum award available under this plan due to a small portion of one goal not being finished by the end of the year.The amount equated to 17.34% of his salary at the time of award. Gary D. Shearer, EVP and President, Tower Trust The Committee approved an increase in the annual salary of Gary D. Shearer, President of Trust subsidiary.In August of 2010, the Committee elected to make a mid-year adjustment to Mr. Shearer’s salary moving his annual base compensation from $153,000 to $156,800.The Committee and CEO recognized the tremendous effort put forth by Mr. Shearer in running the Trust Company.As the economy began to rebound, retention of a key executive such as Mr. Shearer was paramount to the continued success of the Trust Company.Because the Trust Company is unique amongst our peers, data has been difficult to obtain allowing a true “apples to apples” comparison of salaries.However, in 2010, the Committee used data from Pohl Consulting and Training, Inc. to look at Trust Company salaries recognizing the unique, robust Trust Company structure at Tower.Mr. Shearer was the founding executive of our Trust Company. He has established and developed the team, grown the Company, and provided for a continuous strong trend in profitability during his tenure. To recognize this, we have targeted Mr. Shearer’s base salary at or near the 75th percentile with incentives to have total compensation reach these same levels. Based on new relevant data and Mr. Shearer’s continued strong performance the Committee moved his base compensation to $162,500 effective January 31, 2011. 19 The Compensation Committee approved an award of $25,390 from the 2010 profit sharing program.This payment was made in February 2011 and reflected 95% of the maximum award Mr. Shearer was eligible to receive due to some minor variances from our 2010 financial goals.The amount equated to 16.19% of his salary at the time of award. Richard R. Sawyer, EVP and Chief Financial Officer Mr. Sawyer’s salary had remained flat since April of 2008 at a level of $135,000 at his request due to his desire to minimize the strain on the budget and allow limited resources to be distributed to other members of his team.In August of 2010, the Committee discussed the importance of having consistent leadership in the position of CFO and recognized the added responsibilities to the CFO role due to significant changes in the regulatory environment directly impacting the areas of the company for which Mr. Sawyer provided oversight.As such, the Committee made a small mid-year adjustment of his salary to $137,500.In evaluating the peer data the Committee and management noticed a wide range of base compensation for those in the position of CFO.This wide range of data causes the raw calculation of mid-point to be somewhat skewed. Based on Mr. Sawyer’s experience, his significant contributions in helping to return the Corporation to a profitable state, and the heavy burden of regulatory and compliance responsibilities inherent in his position, the Committee believes that he warrants a base salary and total compensation ability in the 60th percentile and has set his 2011 base salary at $142,500. Mr. Sawyer’s award under the 2010 profit sharing program, approved by the Compensation Committee was $23,217.Payment reflects 92.5% of the maximum award available under this plan due to a portion of a goal not met by the end of the year.The amount equated to 16.89% of his salary at the time of award. In addition to the change in base salary and his share of the profit sharing program, the Committee also awarded Mr. Sawyer a payment of $5,000 out of the discretionary pool of the 2010 profit sharing program.The impetus behind the bonus was to recognize the extraordinary effort Mr. Sawyer put forth in designing, implementing, and managing the deposit pricing strategy for the Bank in 2010, which resulted in better than peer cost of funds. Wendell L. Bontrager – EVP and Chief Lending Officer, Tower Bank Wendell Bontrager was promoted to Chief Lending Officer in 2008 and moved to a salary of $135,000 in May of that year.Upon review of current data, the 50th percentile would reflect an annual base salary of $144,000 for this position.The Committee recommended a four percent (4%) increase in Mr. Bontrager’s base salary, but gave him the option of taking the increase over the course of the year or receiving the increase as a lump sum in 2010.Mr. Bontrager chose to take the increase in a lump sum payment of $5,400, thus leaving his annual base salary flat for the majority of 2010 at $135,000.In August of 2010, the committee voted to increase Mr. Bontrager’s salary to $138,800.Again, the motivation behind the increase was recognition of the excellent performance of Mr. Bontrager in the CLO role and the Committee’s desire to make sure his salary was moving towards a more competitive level.When setting the 2011 base salary, the Committee found the 50th percentile of the competitive data had migrated higher to approximately $163,000.At the same time, management began to notice an uptick in the economy and recruiting activity.Harkening back to the retention portion of the compensation philosophy, the Committee made what appeared to be a robust increase to Mr. Bontrager’s base salary by moving his base salary to $155,000 for 2011.Analyzing this move further, had Mr. Bontrager’s 2010 increase been in salary form, his actual base salary at the end of 2010 would have been $144,200 thus making the actual increase in salary approximately 7.5% from 2010 to 2011. Mr. Bontrager has been with the Company since March 1999 and has performed admirably in all his positions. He was made CLO in May 2008 during a very difficult period for the Bank. He has performed well, and the Committee desires that we appropriately compensate Mr. Bontrager to both insure retention, and provide for appropriate future compensation opportunities. 20 Mr. Bontrager’s award under the 2010 profit sharing program, approved by the Compensation Committee was $25,337.Payment reflects 100% of the maximum award available as Mr. Bontrager completed all of the goals outlined for him in 2010.The amount equated to 18.25% of his salary at the time of award. Tina Farrington – EVP and Chief Operating Officer, Tower Bank Tina Farrington was promoted to Chief Operating Officer in 2009.In February of 2010, her salary was set at $115,000 and in August of 2010 was adjusted again to $120,000 to bring her closer to the 50th percentile for her position.Upon review of current data, the 50th percentile would reflect an annual base salary of $125,000 for this position.Ms. Farrington’s salary was moved to $125,000 in February 2011.Management is continuing to review the range for this position as there are unique elements to the job duties Ms. Farrington performs that are outside of those of a traditional COO; the largest piece being oversight of the entire Retail Banking area of the Company. Ms. Farrington’s award under the 2010 profit sharing plan, approved by the Compensation Committee was $20,810.Payment reflects 95% of the maximum award available as Ms. Farrington completed 90% of the goals outlined for her in 2010.The amount equated to 17.34% of her salary at the time of award. Performance-Based Cash Incentive Compensation In 2010 management implemented a plan based on distributing a portion of Company profits, if any, as incentive to all team members.This formula focused more on bottom line results, which required that various top-line gains, in combination with sound management of resources and expense control, translated into profits before any profit sharing could be earned.Management believed this bottom-line focused plan would drive more profit focused behaviors thereby producing overall positive financial results and shareholder return. Profit Sharing Programs The compensation committee desired a program based on the attainment of progressive profitability goals that would satisfy and/or exceed acceptable levels of financial return.Programs were established in 2010 for both the Bank and Trust subsidiaries that would provide an incentive pool based on pre-tax / pre-profit sharing income for each entity.The pools would be allocated to all team members, with a small percentage going into a discretionary pool to allow the management team to award additional payments to deserving team members.Payouts were earned based on satisfactory performance reviews and completion of specific goals.Any amount not paid out from the pools were returned to the company. Bank Subsidiary The pre-tax / pre-profit sharing net income for the Bank subsidiary was $4,296,730.Ten percent, or $429,673, of this amount was set aside in a profit sharing pool.Eighty-five percent was allocated to the officers of the Bank, ten percent was allocated to the non-officers, and the remaining five percent was allocated to the discretionary pool.The officer’s pool was allocated based on the officer’s adjusted salary as a percentage of the entire officer pool.For mathematical purposes, the salaries were adjusted by a factor from 1.0 to 3.0 based on title.For example a Vice President’s salary of $50,000 was multiplied by a factor of 2.0 to get an adjusted salary of $100,000.That $100,000 was divided by the sum of all adjusted officer salaries in the pool to obtain the percentage of the pool allocated to that particular Vice President.The officer’s allocated amount then became the maximum amount that could be paid to that particular officer from the officer’s pool.Fifty percent of the maximum was paid out based on a satisfactory performance review.The remaining fifty percent was paid out based on completion of specific goals established by the officers and the senior management leader at the beginning of the year.The average payout of the officer’s pool in 2010 was approximately 92%. The non-officers pool was allocated pro-rata to all eligible non-officers.A full-time non-officer received a full share, while a part-time non-officer received a partial share. Trust Subsidiary 21 The pre-tax / pre-profit sharing net income for the Trust subsidiary was $1,271,365.The pool of $117,841 was established based on the following tiered structure Pre-tax, Pre-bonus Net Income Pool Percentage First $500,000 0 % Next $250,000 10 % Next $250,000 15 % Next $250,000 20 % Next $250,000 25 % Balance over $1,500,000 30 % Ninety percent of the pool was allocated to officers of the Trust subsidiary, five percent was allocated to the non-officers, and five percent was allocated to a discretionary pool.The payouts from each of the pools were made in the same manner as the bank subsidiary.The average payout of the officer’s pool in 2010 was approximately 95% of the maximum earned. 2011 Incentive Compensation Based on the success of our 2010 profit sharing program and management’s desire to maintain a level of consistency with incentive plans, the Compensation Committee approved a profit sharing plan for 2011 which incorporates the same parameters as the 2010 plan with only slight modifications. In 2011, the Bank plan will incorporate earnings tiers.The other parameters of the program remain as described above. For 2011, the Compensation Committee established a minimum of $4.2 million dollars as the net income (before taxes and profit sharing expense) earned by the Bank subsidiary that must be met in order the qualify for profit sharing payouts.Once the minimum net income is met, the pool will fund as follows: Pre-tax, Pre-bonus Net Income Pool Percentage First $500,000 0 % Next $2,500,000 9 % Next $1,500,000 11 % Next $1,500,000 13 % Next $1,500,000 15 % Balance over $7,500,000 17 % The Trust Company plan for 2011 remains as described above. For 2011, the Compensation Committee established a minimum of $1.7 million dollars as the net income (before taxes and profit sharing expense) earned by the Trust subsidiary that must be met in order to qualify for profit sharing payouts.Once the minimum net income is met, the pool will fund according to the same tiers as used in 2010 (described above). Compensation Policies and Practices as They Relate to Risk Management Our incentive pay program in effect for 2010 and continued for 2011, rested upon a foundation of either Company-wide or unit (Bank or Trust Company) profits for each potential award measurement period—that is, no variable incentive-based compensation could be earned unless the underlying activity with respect to which incentive pay could be earned was profitable.As such, certain top line metrics, such as the mere generation of loans, which carry difficult to assess, ultimate risk inherent in the multi-year administration and ultimate repayment of the loan, are not considered. On the other hand, certain other top line metrics, such as retail deposit generation activities, might be considered. The Committee, pursuant to its responsibility to engage in a risk assessment analysis of Tower’s compensation policies and practices, as they may relate to Tower’s overall risk management, has determined that none of the Company’s compensation policies or practices, individually or collectively, are reasonably likely to have a material adverse effect on the Company. 22 Deferred Compensation We began a deferred compensation program in January 2002, under which Messrs. Cahill, Shearer, Sawyer, and Bontrager, along with three other employees, are participants. Ms. Farrington does not participate in this plan.Eligibility for participation in this program is at the sole discretion of the Committee. The program allows a participant to elect to defer any portion of his or her current compensation. No participant to date has elected to participate in this voluntary deferral aspect of the program. The program additionally allows the Committee discretion to award an amount up to 20% of a participant’s incentive bonus, if any, under the Tower Financial Corporation annual incentive program as deferred compensation. Awards granted by the Committee pursuant to this aspect of the program vest in full at the end of the third fiscal year, excluding the year for which the award was granted. For instance, if an award was earned in fiscal year 2010, it would fully vest on December31, 2013. No one received a discretionary award from the Committee pursuant to this program for 2010. The objective of the deferred compensation program is to build a level of compensation in addition to current salary and incentives that vest over a period of time. This portion of the plan is intended to retain key employees who see this as a long-term benefit that is not fully realized until retirement. Equity Incentive Compensation We have a 1998 Stock Option and Incentive Plan (“1998 Stock Option Plan”) that was adopted by our Board of Directors and approved by shareholders in December 1998. No further options or awards may be granted under the 1998 Stock Option Plan. Under the 1998 Stock Option Plan, however, the Company awarded both incentive and nonstatutory stock options to employees and directors. A maximum of 310,000 shares of our common stock were available for award under the 1998 Stock Option Plan. As of December31, 2010, options to purchase 15,585 shares of common stock were still outstanding under the 1998 Stock Option Plan and the Plan will remain in effect solely for purposes of administering the remaining outstanding options.During 2010 options for 1,000 shares of common stock, included in the amount outstanding on December 31, 2009, expired and were forfeited because they were exercisable at prices in excess of market value and were not exercised.During 2011, 5,500 shares included in the amount outstanding on December 31, 2010 will expire. The 2001 Stock Option and Incentive Plan (“2001 Stock Option Plan”) was adopted by our Board of Directors and approved by our shareholders on April17, 2001. Similar to the 1998 Stock Option Plan, no further options or awards may be granted under the 2001 Stock Option Plan. Under the 2001 Stock Option Plan, the Company awarded both incentive and nonstatutory stock options to employees and directors. The maximum number of shares that could be issued under the 2001 Stock Option Plan was 125,000. As of December31, 2010, options to purchase 62,819 shares of common stock were still outstanding under the 2001 Stock Option Plan and the Plan will remain in effect solely for purposes of administering the remaining outstanding options.During 2010 options for 12,000 shares of common stock, included in the amount outstanding on December 31, 2009, expired and were forfeited because they were exercisable at prices in excess of market value and were not exercised. During 2011, 11,500 shares included in the amount outstanding on December 31, 2010 will expire. Our 2006 Equity Incentive Plan was approved by our shareholders on April18, 2006. Under the 2006 Equity Incentive Plan, the Company may award incentive stock options (qualified as such under Section 422 of the Internal Revenue Code of 1986, as amended), nonstatutory stock options (sometimes referred to as “non-qualified” stock options not specifically authorized or qualified for favorable federal income tax treatment), restricted stock awards (consisting of shares of common stock that are subject to a substantial risk of forfeiture or vesting, either time based or based on the attainment of certain performance targets), unrestricted stock awards that are free of any vesting or forfeiture restrictions, performance share awards (entitling the recipient to acquire shares of common stock or to vest in shares of common stock upon the attainment of specified performance goals), and stock appreciation rights to employees of the Company and its subsidiaries, as well as directors of the Company and its subsidiaries. Option grants to any non-employee director may only be nonstatutory stock options. The aggregate number of shares of common stock that may be awarded under the 2006 Equity Incentive Plan is 150,000 shares, subject to adjustment in certain events. In 2008, 13,500 restricted shares were issued. 2,000 shares each to Messrs. Shearer and Sawyer and 6,000 to other senior officers. These shares vest in equal installments over four years. Should there be a change of control, all unvested shares would immediately vest.As of December 31, 2010, 8,000 shares had vested.4,000 shares will vest in 2011 and the remaining 4,000 shares will vest in 2012. 23 On January 2, 2009, 6,000 restricted shares were awarded to senior officers of the Company, other than any of the NEOs in lieu of raises in 2009. These shares vest ratably every 6 months for a three year period ending December 31, 2011. They immediately vest if there is a change of control. These grants were in recognition of the lower salary levels paid these senior officers in comparison with past periods, significant challenges in the 2008 operating environment, and the freezing of most officers’ salaries in 2009. The value inherent in these awards, if our share price increases, aligns the interest of these officers with those of our shareholders. As of December 31, 2010, 4,000 shares had vested.The remaining 2,000 shares vest during 2011. The 2006 Equity Incentive Plan allows us to provide our employees with both equity ownership opportunities and performance-based incentives intended to align their interests with those of our shareholders. We designed the 2006 Equity Incentive Plan to provide us with flexibility to select from among various equity-based compensation methods, so that the Committee, which is empowered to make grants and awards under the Plan, is able to address changing accounting and tax rules as well as corporate governance practices by optimally utilizing stock options, restricted stock, unrestricted stock, stock appreciation rights and performance awards as it deems appropriate. The Committee has exclusive authority to broadly determine the employees to whom awards will be granted, the timing and manner of the award grants, the number of shares to be subject to any equity award, the purchase or exercise price and medium of payment, vesting provisions and other terms incident to the award or grant. The Committee may also specify in an award that upon the occurrence of a “change in control” of the Company, such award will immediately vest and become fully exercisable, any restrictions on transferability of shares will be waived, and any forfeiture risks or other contingencies will lapse. The Committee has not issued and will not authorize or issue any stock options or make any equity-based award that is dependent upon the price of the Company’s common shares that incorporates an effective date that is any earlier than the actual date upon which the Committee makes the grant or award.The purchase price for any shares subject to an option granted under the 2006 Equity Incentive Plan, however, whether incentive stock options or nonstatutory stock options, may not be less than 100% of the fair market value of the shares of our common stock on the date the option is granted. The Plan also prohibits the Committee from repricing or otherwise reducing the exercise price of outstanding options granted under the Plan, or canceling previously granted options and issuing new options to the same optionholder at a lower exercise price, without obtaining shareholder approval. Unless sooner terminated by our Board at its sole discretion, the 2006 Equity Incentive Plan will expire on December31, 2015. The Committee believes that one of the most effective types of incentive compensation is equity based with long term value realization components.These types of plans take into account the oftentimes cyclical nature of business.The use of equity compensation has not been a major factor of the Tower Financial Corporation compensation plans in the past, but going forward the Committee intends to focus more on a plan design with this element which will align management with shareholder value in the future.We expect integrating management’s long term rewards with shareholders’ long term interests will result in increased earnings.If the Company rewards earnings we trust the market will reward as well. During 2010, pursuant to our 2006 Equity Incentive Plan, the Compensation Committee put in place a long term equity incentive program which incorporates a mix of stock awards and cash awards to the participants.Currently, there are 19 participants in this program including the entire senior management team and several other key personnel. The Compensation Committee has allocated a total of 35,000 shares of stock and $275,000 of cash awards to this program.Currently, the Committee has approved 26,605 shares and $178,950 in cash awards that have been allocated to the participating team members.Additional participants may be added at the recommendation of management and approval by the Compensation Committee. The purpose behind this program was to integrate equity compensation into the total compensation packages of key officers with attainable yet long term fixed time horizons which in turn would incentivize continued earnings growth. The program equity and cash awards are made based on a two step process.The steps are as follows: 24 · Step 1 Shares/Cash – Trust Co. Participants:Earned when the Trust Company has reached $875,000 of net income for the reporting year.Must be attained by 12/31/2012. · Step 1 Shares/Cash – Bank Participants:Earned when Tower Financial Corporation has reached $4.0 million for the reporting year.Must be attained by 12/31/2012. · Step 2 Shares/Cash – All Participants:Earned when Tower Financial Corporation has reached $5.0 million for the reporting year.Must be attained by 12/31/2013. For example, a participating member of the senior management team of the bank subsidiary would receive 1,000 shares of company stock upon the company meeting the criteria set forth in Step 1.That participant would also receive a $7,000 cash bonus.Upon the company meeting the criteria set forth in Step 2, that same participant would receive an additional 1,500 shares of company stock and an additional cash bonus of $8,000. All of the Named Executive Officers participant in this program at some level.Mr. Cahill, however, will receive all of his award under this program in the form of stock and he will receive no cash. Retirement and Other Benefits The Company has a Supplemental Executive Retirement Plan, or “SERP,” under which recently retired and former Chairman, DonaldF. Schenkel is the sole participant. The SERP was originally entered into in January 2002, was thereafter amended and restated in 2005, modified in 2006 and in 2008 was revised and restated.The SERP, as revised and restated provided unfunded monthly lifetime retirement benefits to Mr. Schenkel in the “Accrued Benefit” amount of $185,250 per annum ($15,438 per month) should Mr. Schenkel retire at his Normal Retirement Age (Age 70) on July 1, 2011.The SERP specified a schedule of reduced benefits in the event that Mr. Schenkel retires earlier than at his Normal Retirement Age. On December 31, 2009, Mr. Schenkel retired, at age 68, and, pursuant to the reduced SERP benefit schedule, is entitled to receive a monthly Accrued Benefit of $13,062.50 ($156,750 annually). Pursuant to the “delayed payment” requirements of Section 409A of the Internal Revenue Code, however, Mr.Schenkel’s monthly benefit payments for January through September of 2010 were delayed until September 3, 2010, at which time he received a cumulative payment of $117,562.50 in respect of those months. Commencing October 1, 2010, therefore, Mr. Schenkel began receiving his monthly SERP benefits of $13,062.50, and these monthly benefits will be payable during his lifetime. If Mr. Schenkel dies while receiving benefits under the SERP, his surviving spouse will be entitled to a death benefit in a lump sum amount, paid within sixty days of his death, equal to the amount of Tower’s remaining SERP liability on the date of death.If Mr. Schenkel is not survived by a spouse, no death benefit will be payable. The accrued SERP liability, adjusted for life expectancy and discount rate assumptions as of December31, 2010, stood at $1,586,753, and the following table reflects the year-by-year reductions in the applicable SERP liability amounts. 25 Year Accrued Liability at End of Year $ In the event of a change of control, while Mr. Schenkel is receiving his SERP payments, he is entitled to a lump sum payment on the 60th day following the change of control in the amount of the remaining SERP liability amount. A breach of Mr. Schenkel’s non-competition and non-solicitation provisions contained in his employment agreement, described in further detail under the heading entitled “Employment Agreements,” shall result in a forfeiture of rights under the SERP. Perquisites The Company provides certain Named Executive Officers with limited perquisites and other personal benefits that the Committee believes to be reasonable and consistent with its overall compensation program. The Committee periodically evaluates these perquisites and personal benefits to assure consistency with the Company’s compensation philosophy and objectives and compliance with applicable law. Perquisites currently provided to certain executive officers include partial reimbursement for two officers of country club dues, attributable to business use, and a company car, and paid parking for two name executive officers. All eligible employees of the company are provided life insurance at one and a half times salary up to a maximum of $100,000, unless over the age of 65, 70, and 75, then the benefit drops to 30%, 25%, and 15% respectively, of their base salary, not to exceed the maximum.Additionally, employees are eligible for 401(k) matching. All of the above are described in the “All Other Compensation” table immediately following the “Summary Compensation” Table. All attributed costs of the personal benefits described above for the Named Executive Officers for 2010 are included in column (i) of the “Summary Compensation Table” and in the “All Other Compensation” table. 26 Employment Agreements We are party to employment agreements with Messrs. Cahill, Shearer, and Sawyer.We are party to a Retention Agreements with Messrs. Bontrager and Farrington. Michael D. Cahill On November 23, 2009, we entered into an employment agreement with Michael D. Cahill to serve as our Chief Executive Officer, with a term extending through December 31, 2010.The Committee agreed to enter into an extension of this current contract in order to ensure stability in the leadership of the Corporation while taking time to more extensively evaluate the contract to make sure it was still mutually beneficial to both the Corporation and Mr. Cahill.The extension was executed on September 8, 2010 and expires on March 31, 2012.The Committee must notify Mr. Cahill of its intent to renew or enter into a new agreement on or before December 1, 2011.The Committee is actively working on a new contract for Mr. Cahill. Under his employment agreement, Mr. Cahill’s base salary was specified as $180,000, but was later increased by the Compensation Committee and approved by the Board to $200,000 in 2010 and currently will be $215,000 for 2011.In addition, Mr. Cahill is eligible to earn an annual cash bonus, based upon the satisfaction of prescribed individual goals and the Company’s attainment of prescribed goals in accordance with our profit sharing program, described in further detail in the preceding section titled “Performance-Based Cash Incentive Compensation.” He is also eligible to participate in our deferred compensation program, described in further detail in the preceding section titled “Deferred Compensation.” The term of Mr. Cahill’s employment agreement may be extended for an additional period to be agreed upon by both parties, on the same terms and conditions, by giving Mr. Cahill timely notice of extension, on or prior to the ninetieth (90th) day prior to the expiration of the term (or any extended term), subject, however, to Mr. Cahill concurrence within thirty days after the notice date. If we do not provide such notice, or if Mr. Cahill does not concur, the contract will terminate on the expiration date. In the event that we do not elect to extend Mr. Cahill’s contract, he will be entitled to receive, following the expiration of the term or any extended term, a Post-Employment Payment, payable in cash within thirty days of his separation from service, but subject to delayed payment as required by Section 409A of the Internal Revenue Code, equal to nine months of his base salary, along with nine months COBRA coverage paid for by the company. In the event that, even though we gave timely notice to extend the contract, Mr. Cahill declines, he would be entitled, following expiration of the contract, to a Post-Employment Payment, payable in cash within thirty days of his separation from service, but subject to delayed payment as required by Section 409A of the Internal Revenue Code, equal to nine months of his base salary, along with nine months COBRA coverage paid for by the company. Should we terminate Mr. Cahill’s contract mid-term and without cause, as defined in the contract, then, in addition to immediate vesting of all unvested stock options, if any, or restricted stock, Mr. Cahill would be entitled to receive any earned but unpaid base salary to the date of termination, any earned but unpaid vacation and unreimbursed expenses, and a Severance Amount, payable in cash within thirty days following his separation from service (but subject to any required delayed payment under IRC Section 409A) equal to the greater of (i) his base salary, pro-rated monthly, multiplied by the number of remaining months of the unexpired term, or (ii) twelve months base salary.A similar Post-Employment Payment would be payable to Mr. Cahill, and the same automatic vesting benefits, in the event that during the contract period, and within three months prior or twelve months after a Change in Control, as defined, his employment is terminated by the Company without Cause. If we terminate Mr. Cahill’s agreement without “cause,” defined as (i) the commission of an act of malfeasance, dishonesty, fraud or breach of trust resulting in, or intending to result in substantial gain or personal enrichment to which Mr. Cahill is not entitled, (ii) the continued non-performance or breach of any material duty or obligation under the agreement with failure to cure within thirty days of notice, or (iii) the indictment, conviction of or plea of guilty or no contest to any felony or any crime involving moral turpitude, Mr. Cahill would be entitled to: any earned but unpaid base salary to the date of termination, any earned and unpaid vacation and unreimbursed expenses, twelve (12) months COBRA coverage and in addition, as a severance payment, the greater of (a) Mr. Cahill’s base salary, pro-rated monthly, multiplied by the number of months remaining to the expiration of the employment agreement or (b) twelve (12) months base salary, in either case payable in a lump sum, in cash and without discount within thirty (30) days of termination, or as otherwise required by Section 409A of the Internal Revenue Code and the guidance and regulations thereunder. In addition, all unvested stock options will be deemed fully vested, effective as of the date of termination, but shall be exercisable for only ninety days following termination. 27 If we decide not to pursue or fail to come to a mutual agreement with Mr. Cahill regarding a new contract by September 1, 2010, which results in Mr.Cahill’s termination without cause, Mr. Cahill will be entitled to receive an amount equal to nine (9) months’ salary, payable in a lump sum, in cash and without discount within thirty (30) days of his termination date or as otherwise required by Section 409A of the Internal Review Code and the guidance and regulations thereunder. In addition, all unvested stock options will be deemed fully vested, effective as of the date of termination, but shall be exercisable for only ninety days following termination. During the term of employment and for a period of twelve months following termination, Mr. Cahill agrees not to compete within a fifty mile radius around the City of Fort Wayne, Indiana or any other community outside of Fort Wayne, Indiana in which we or any of our subsidiaries have a banking or other business office location. Mr.Cahill has also agreed, for the same period of time, not to solicit our existing employees or our existing or prospective customers. In the event of a change of control and if: (i) Mr. Cahill agrees to continue his duties for a period not to exceed 135 days following the change of control, Mr. Cahill is entitled to, in addition to and not in lieu of payments and benefits Mr. Cahill may otherwise be entitled to under the agreement, (a) continued payments of base salary for an additional period of 18 months and (b) shortened non-compete and non-solicitation periods; (ii) Mr. Cahill is terminated, Mr. Cahill is entitled to shortened non-compete and non-solicitation periods; or (iii) Mr. Cahill has executed a new employment agreement to replace or succeed the current agreement, Mr. Cahill will be entitled to elect to be governed by the terms of the severance benefits under the new agreement or elect to be governed by the terms of the existing severance benefits in which case he will receive shortened non-competition and non-solicitation periods and continued base salary for an additional period of twelve months following termination. Gary D. Shearer On April 25, 2002, we entered into an employment agreement with Gary D. Shearer to serve as Senior Vice President of our Company. Since that time, Mr. Shearer has been promoted to President and Chief Executive Officer of our subsidiary, Tower Trust Company. The initial term of Mr. Shearer’s agreement was for a period of two years, expiring April 25, 2004. The agreement is subject to, and is currently operating under, successive two-year automatic renewals. The Compensation Committee as well as the full Board of Directors previously approved the renewal of Mr. Shearer’s contract.The current term of his contract expires April 24, 2012. Mr. Shearer’s current annual salary is $162,500, subject to annual review by the Compensation Committee and approval by the Board. In addition, Mr. Shearer is eligible to receive an annual cash bonus, based upon the satisfaction of prescribed individual goals and the Company’s attainment of prescribed goals in accordance with our profit sharing program, described in further detail in the preceding section titled “Performance-Based Cash Incentive Compensation.” He is also eligible to participate in our deferred compensation program, described in further detail in the preceding section titled “Deferred Compensation.” If Mr. Shearer’s employment agreement is terminated due to death or permanent disability, Mr. Shearer, or his estate, is entitled to a sum equal to one month’s salary. If Mr. Shearer is terminated (i) by us without “cause,” defined as (a) a violation of a material Company policy or failure to perform any of the material duties or obligations under the employment agreement with a failure to cure same within thirty days of notice, or (b) upon any dishonesty or any kind of willful misconduct including, but not limited to, theft of, or other unauthorized personal use of Company funds with a failure to cure same within ten days of notice, (ii) at Mr. Shearer’s option upon our material breach of the employment agreement, or for “good cause,” defined as (a) without Mr. Shearer’s express consent, the assignment of duties or responsibilities inconsistent with Mr. Shearer’s position or a material change in his reporting responsibilities, titles or offices, with a failure to cure same within thirty days of notice, or (iii) by us upon notice of intent not to renew, Mr. Shearer is entitled to a sum equal to two years’ salary. Mr. Shearer is also entitled to a sum equal to two years’ salary if we fail to obtain agreement from a successor to assume or agree to perform our obligations under this agreement. During the term of employment and for a period of two years following termination, Mr. Shearer agrees not to compete within a fifty mile radius around the City of Fort Wayne, Indiana and furthermore agrees not to solicit our existing employees or our existing or prospective customers. If within four months before or twenty-four months and one day after a change of control, we terminate Mr. Shearer other than for cause or for reason of death or permanent disability, Mr. Shearer is entitled to receive a sum equal to two years’ salary plus an amount equal to two times his average bonus (calculated as an average of his three prior years’ bonus payments). 28 Richard R. Sawyer On September 18, 2009, we entered into a new employment agreement with Richard R. Sawyer, effective November27, 2009 and extending through December31, 2011, to serve as our Executive Vice President, Chief Financial Officer and Secretary. Mr. Sawyer’s current annual salary is $142,500 subject to annual review by the Compensation Committee and approval by the Board. In addition, Mr. Sawyer is eligible to receive an annual cash bonus, based upon the satisfaction of prescribed individual goals and the Company’s attainment of prescribed goals in accordance with our profit sharing program, described in further detail in the preceding section titled “Performance-Based Cash Incentive Compensation.” He is also eligible to participate in our deferred compensation program, described in further detail in the preceding section titled “Deferred Compensation.” If we provide notice prior to August 27, 2011 that Mr. Sawyer’s agreement will not be extended for an additional two-year term, if we fail to come to a mutual agreement on extension with Mr. Sawyer, or if Mr. Sawyer’s agreement is terminated without “cause,” defined as (i) the commission of an act of malfeasance, dishonesty, fraud or breach of trust resulting in, or intending to result in substantial gain or personal enrichment to which Mr. Sawyer is not entitled, (ii) the continued non-performance or breach of any material duty or obligation under the agreement with failure to cure within thirty days of notice, or (iii) the indictment, conviction of or plea of guilty or no contest to any felony or any crime involving moral turpitude, Mr. Sawyer will be entitled to any earned but unpaid base salary to the date of termination, any earned and unpaid vacation and unreimbursed expenses and in addition, as a severance payment, the greater of (a) Mr. Sawyer’s base salary, pro-rated monthly, multiplied by the number of months remaining to the expiration of the employment agreement or (b) twelve (12) months base salary, in either case payable in a lump sum, in cash and without discount within thirty (30) days of termination, subject in all event to the requirements of Section 409A of the Internal Revenue Code and the guidance and regulations thereunder for such payments.In addition, all unvested stock options will be deemed fully vested, effective as of the date of termination, but shall be exercisable for only ninety days following termination. During the term of employment and for a period of twelve months following termination, Mr. Sawyer agrees not to solicit our existing employees or our existing or prospective customers. In the event of a change of control and: (i) if Mr. Sawyer’s responsibilities are substantially reduced or changed, Mr.Sawyer may elect to voluntarily terminate his employment in which Mr.Sawyer will be entitled to (a) continued payments of base salary forthe greater of (x) Mr. Sawyer’s base salary, pro-rated monthly, multiplied by the number of months remaining to the expiration of the employment agreement or (y) twelve (12) months base salary, or (iii) if Mr.Sawyer has executed a new employment agreement to replace or succeed the current agreement, Mr.Sawyer will be entitled to elect to be governed by the terms of the severance benefits under the new agreement. Retention Agreements Wendell L. Bontrager Wendell Bontrager was named Chief Lending Officer of Tower Bank & Trust Company on May 5, 2008 and made Executive Vice President of Tower Bank in November of 2009.Mr. Bontrager’s current annual salary is $155,000, subject to annual review by the Compensation Committee and approval by the Board. In addition, Mr. Bontrager is eligible to receive an annual cash bonus, based upon the satisfaction of prescribed individual goals and the Company’s attainment of prescribed goals in accordance with the our profit sharing program, described in further detail in the preceding section titled “Performance-Based Cash Incentive Compensation.” He is also eligible to participate in our deferred compensation program, described in further detail in the preceding section titled “Deferred Compensation.”Mr. Bontrager’s employment is not currently governed by an employment agreement.Mr. Bontrager is however, party to a Retention Agreement entered in to on October 27, 2009 which offers him, in the event of a change of control, and if Mr. Bontrager’s salary is reduced by one percent or more or if he is asked to relocate more than 75 miles from Tower’s current headquarters, a severance payment of 12 months of his then current base salary and 6 months of COBRA payments payable in a lump sum as governed by Section 409A of the Internal Revenue Code and the guidance and regulations thereunder for such payments.In exchange, Mr. Bontrager agrees for a period of twelve (12) months after his termination date, not to solicit or do business with a customer of Tower or not to solicit or hire away any employees of Tower.This agreement not to solicit for a period of twelve months remains enforceable even if Mr. Bontrager leaves for reasons other than a change in control through October 27, 2014. 29 The Committee is currently discussing an Employment Agreement with Mr. Bontrager similar to the agreement the Company has with Mr. Shearer.The execution of this agreement will likely occur in 2011. Tina Farrington Tina Farrington was named Chief Operating Officer of Tower Bank & Trust Company in December 2009 and also made Executive Vice President of Tower Bank.Ms. Farrington’s current annual salary is $125,000, subject to annual review by the Compensation Committee and approval by the Board. In addition, Ms. Farrington is eligible to receive an annual cash bonus, based upon the satisfaction of prescribed individual goals and the Company’s attainment of prescribed goals in accordance with our profit sharing program, described in further detail in the preceding section titled “Performance-Based Cash Incentive Compensation.”Ms. Farrington’s employment is not currently governed by an employment agreement.Ms. Farrington is however, party to a Retention Agreement entered in to on October 8, 2009 which offers her, in the event of a change of control, and if Ms. Farrington’s salary is reduced by one percent or more or if she is asked to relocate more than 75 miles from Tower’s current headquarters, a severance payment of 12 months of her then current base salary and 6 months of COBRA payments payable in a lump sum as governed by Section 409A of the Internal Revenue Code and the guidance and regulations thereunder for such payments.In exchange, Ms. Farrington agrees for a period of twelve (12) months after her termination date, not to solicit or do business with a customer of Tower or not to solicit or hire away any employees of Tower.This agreement not to solicit for a period of twelve months remains enforceable even if Ms. Farrington leaves for reasons other than a change in control through October 8, 2014. Impact of Accounting and Tax Considerations on the Form of Compensation We take into account and evaluate the various accounting and tax implications of the compensation and benefit programs we utilize in compensating our executives. In particular, our intent is that the forms of compensation we pay to our executives will be tax deductible, unless maintaining such deductibility would undermine our ability to meet our primary compensation objectives or as otherwise not be in our best interest. At this time we believe that all of the compensation we have paid to our Named Executive Officers is deductible under Section162(m) of the Internal Revenue Code, which limits the deductibility of compensation paid by a publicly-traded corporation to its Chief Executive Officer and four other highest paid executives for amounts in excess of $1million, unless any such excess constitutes “qualified performance-based compensation.”We believe that salaries of all of our Named Executive Officers are tax deductible because they are all less than $1million in aggregate, and our 2006 Equity Incentive Plan has been approved by shareholders, and awards under these plans are designed to qualify as “performance-based” compensation. We reserve the right to provide compensation which is not tax deductible, however, if we believe that the benefits of doing so outweigh the loss of the tax deduction. In addition, we consider the impact of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification Topic718 – Compensation – Stock Compensation, on Tower’s use of equity incentives, if any. Amounts deferred under our non-qualified deferred compensation program after December31, 2004, are subject to Internal Revenue Code Section 409A, which governs when elections for deferrals of compensation may be made, the form and timing permitted for payment of such deferred amounts, and the ability to change the form and timing of payments initially established. Section409A imposes sanctions for failure to comply, including accelerated income inclusion, a twenty percent penalty and an interest penalty. We currently operate our plans in good faith compliance with Section409A’s requirements, as permitted by the regulations issued by the Internal Revenue Service. We have no change in control agreements with any of our executive officers that would currently trigger the application of Sections 280G and 4999 of the Internal Revenue Code, which impose excise taxes on an executive which receives any “excess parachute payments” in connection with a change in control contract. 30 Executive Compensation Tables Summary Compensation Table The table below summarizes the compensation awarded to, earned by or paid to each of the Named Executive Officers for our fiscal year ended December 31, 2010. Name and Principal Position Year Salary1 Bonus2 Stock Awards3 Option Awards Non-Equity Incentive Plan Compensation4 Change in Pension Value and Non-qualified Deferred Compensation Earnings5 All Other Compensation6 Total ($) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Michael D. $ - - - $ Cahill, CEO & $ $ - - - $ $ $ President $ - - - $ Richard R. $ - - - $ - $ $ Sawyer, CFO $ $ - $ $ $ - $ - $ - $ $ Gary D. Shearer, $ - - - $ CEO Tower $ - - - $ Trust Co. $ $ $ - - $ $ $ Wendell $ $ - - $ $ 70 $ $ Bontrager, CLO $ - $ - - $ - $ - $ Tina Farrington, $ $ - - $ - $ $ COO $ - $ $ $ - - - $ - $ $ 1 Salary as reported on form W-2 2 The Committee awarded Mr. Cahill a one-time discretionary bonus in 2009 for his efforts in the company turnaround, along with recognition that his salary was below the peer median.This was discussed in detail as part of the 2009 CD&A.Mr. Sawyer received a bonus in 2009 as compensation for executing a less lucrative employment agreement.Mr. Shearer received a bonus in 2008 based on the performance of the Trust Company.Mr. Bontrager received a bonus in 2010 in lieu of a salary increase.Ms. Farrington received a bonus in 2010 for extraordinary work stemming from our core system migration. 3 Represents value of restricted stock grants on date of grant.See table on page 32 outlining all equity awards. 4 Amounts earned as part of 2010 Profit sharing programs and 2009 & 2008 officer bonus programs. 5 Interest earned on deferred compensation.See table on page 37 for additional detail. 6 Represents aggregate amount of all “Other Compensation” as detailed on page 32. 31 All Other Compensation Name Personal Use Company Automobile Club Dues1 Company Paid Parking Company Paid Life Insurance2 Company Paid 401(k) Match Club Dues Gross Up Total (a) (b) (c) (d) (e) (f) (g) (h) Michael D. Cahill,CEO & President $ - $ $ $ - $ Richard R. Sawyer, CFO - - - $ - - $ Gary D. Shearer, CEO Tower Trust Co. - - - $ $ - $ Wendell Bontrager, CLO - $ Tina Farrington, COO - - - $ $ - $ 1 A formal policy of recognizing two-thirds of the cost of social club dues as the business portion of such facility use was adopted in the 4th Quarter of 2006. 2 These amounts represent premiums paid for life insurance at one times the NEO’s annual base salary to a maximum benefit of $150,000. This benefit reduces to 30% of base salary once the participant reaches age 65.For 2010, this benefit was reduced to a maximum benefit of $100,000. 32 Outstanding Equity Awards at Fiscal Year-End 2010: The following table sets forth the Named Executive Officers' outstanding equity awards as of the end of 2010.The Committee made grants of 13,500 total shares of restricted stock to ten employees on May 12, 2008.On January 2, 2009, the Committee made grants of 6,000 total shares of restricted stock to four employees.No grants were made in 2010.The Committee is bound under the terms of our 2006 Equity Incentive Plan to issue no stock options with a grant date earlier than the actual date of the award, and the Committee has affirmed its awareness of and commitment to that obligation.We have also verified that no stock options were granted under either our 1998 or 2001 Stock Option Plans with a grant date earlier than the actual date of each award under those Plans. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options Number of Securities Underlying Unexercised Options Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options Option Exercise Price Option Expiration Date1 Number of Shares or Units of Stock That Have Not Vested Market Value of Shares or Units of Stock That Have Not Vested2 Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) (#) (#) (#) (#) Exercisable Unexercisable (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Michael D. - - $ 6/21/2014 - Cahill, - - $ 11/15/2014 - CEO & - - $ 11/1/2015 - President. - - $ 11/1/2015 - Richard R. Sawyer, - $ - - CFO Gary D. - - $ 8/27/2011 - Shearer, - - $ 2/12/2012 - CEO - - $ 1/30/2013 - Tower - - $ 11/1/2015 - Trust Co. $ - - Wendell - - $ 8/28/2011 - Bontrager, - - $ 2/13/2012 - CLO - - $ 1/30/2013 - $ 6/20/2013 - $ 2/02/2015 - $ 11/01/2015 - $ - $ - - 1 Expiration date is 10 years from Grant Date. 2 Based on market price of $8.25 per share on March 10, 2011. 3 500 shares vest on May 12, 2011 and 500 shares vest on May 12, 2012. 4 500 shares vest on May 12, 2011 and 500 shares vest on May 12, 2012. 5 375 shares vest on May 12, 2011 and 375 shares vest on May 12, 2012. 6 250 shares vest on June 2, 2011 and 250 shares vest on January 2, 2012. 33 Potential Payments Upon Termination or Change in Control We have no change-in-control agreements as such with any of our Named Executive Officers except for a limited one for Mr. Bontrager. We have employment agreements with Messrs. Cahill, Shearer and Sawyer that have limited change-in-control payment requirements under certain circumstances. And there is a change-in-control provision in our former Chairman’s SERP that would require that the amount of the declining SERP liability be paid to him in a lump sum upon a change-in-control. There are also certain severance payout requirements, of limited applicability, with certain of our Named Executive Officers in the event that their employment is terminated. These are summarized in the Compensation Discussion & Analysis in the descriptions of the applicable employment agreements, and are further quantified and explained in the following table. The discussion and tables below reflect the amount of compensation to each of the Named Executive Officers of the Company in the event of termination of such Named Executive Officer’s employment. The amounts shown assume a termination date of December 31, 2010. Such amounts are estimates. Amounts do not include compensation and benefits available to all of the Company’s general employees. Each officer’s receipt of these payments and benefits is conditioned on his agreement not to solicit clients or employees, and not to compete with the Company, for a period of at least twelve (12) months following the Termination Date, or a longer period of time as determined by specific employment agreements. Competition includes holding more than 2% interest in a competing business, and directly or indirectly owning, managing, operating, joining, or being employed by a competing business or as specifically described in each officer’s employment agreements. Executive Compensation and Benefits Payable Upon Termination Voluntary Termination Without Cause For Cause Change-in-Control Death Disability Retirement Michael D. Cahill, CEO & President Base Salary Paid to DOT(6) Paid to DOT Paid to DOT Paid to DOT NA Short-Term Incentive(1) $0 $0 $0 $0 $0 NA Value of Unvested Restricted Stock NA NA NA NA NA NA NA Intrinsic Value of Unvested Stock Options NA Deferred Compensation(2) NA Medical Insurance NA 12 months NA 12 months NA NA NA 280G Tax Gross-up(3) NA NA NA NA NA NA NA Richard R. Sawyer, CFO Base Salary Paid to DOT Paid to DOT Paid to DOT Paid to DOT NA Short-Term Incentive(1) $0 $0 - $0 $0 $0 NA Value of Unvested Restricted Stock NA NA NA NA NA NA NA Intrinsic Value of Unvested Stock Options NA NA NA NA NA NA NA Deferred Compensation(2) - Medical Insurance NA NA NA NA NA NA NA 280G Tax Gross-up(3) NA NA NA NA NA NA NA 34 Executive Compensation and Benefits Payable Upon Termination Voluntary Termination Without Cause For Cause Change-in-Control Death Disability Retirement Gary D. Shearer, CEO Tower Trust Co. Base Salary Paid to DOT Paid to DOT NA Short-Term Incentive(1) $11, 264 $0 - - NA Value of Unvested Restricted Stock NA NA NA NA NA NA NA Intrinsic Value of Unvested Stock Options NA Deferred Compensation(2) NA Medical Insurance NA NA NA NA NA NA NA 280G Tax Gross-up(3) NA NA NA NA NA NA NA Wendell L. Bontrager, CLO Tower Bank & Trust Co. Base Salary Paid to DOT Paid to DOT Paid to DOT Paid to DOT Paid to DOT NA Short-Term Incentive(1) - NA Value of Unvested Restricted Stock Intrinsic Value of Unvested Stock Options NA Deferred Compensation(2) NA Medical Insurance NA NA NA 6 months NA NA NA 280G Tax Gross-up(3) NA NA NA NA NA NA NA Tina M. Farrington, COO Tower Bank & Trust Co. Base Salary Paid to DOT Paid to DOT Paid to DOT Paid to DOT Paid to DOT NA Short-Term Incentive(1) - NA Value of Unvested Restricted Stock Intrinsic Value of Unvested Stock Options NA Deferred Compensation(2) NA Medical Insurance NA NA NA 6 months NA NA NA 280G Tax Gross-up(3) NA NA NA NA NA NA NA Reflects calculations based on assumption of individual’s employment with Company as of 12/31/10 and based on Company’s attainment of targeted net income levels Reflects vested amounts as of 12/31/10. As of 12/31/08, the 280G Tax Gross-up calculation does not apply. If bonus was earned as of the date of 12/31/10. If there is non-extension of the employment agreement or a new agreement could not be reached, Mr. Cahill would be entitled to a “Post-Employment Payment” equal to 9 months base salary plus 12 months COBRA coverage. Payments Made Upon Termination for Cause If the Company terminates an officer’s employment for “Cause”, as that term is defined in each officer’s employment agreement, then the Company will pay the officer accrued compensation and benefits. Such amounts include unpaid salary, unused vacation, and any accrued expense reimbursements. In the table above, we assume that all accrued compensation and benefits have been paid as of the date of termination (12/31/10); therefore, no additional compensation is provided to the officer, unless otherwise mentioned in the specified employment agreement. 35 Payments Made Upon Voluntary Termination by the Employee If the officer voluntarily terminates employment, then we will pay the officer accrued compensation and benefits to the date of termination. Such amounts include unpaid salary, unused vacation, and any accrued expense reimbursements. In the table above, we assume that all accrued compensation and benefits have been paid as of the date of termination (12/31/10); therefore, no additional compensation is provided to the officer. “Voluntary” Termination by the employee is defined in each officer’s employment agreement. Payments Made Upon Termination Without Cause (not associated with a Change in Control) If we terminate an officer’s employment “Without Cause”, then we will pay the officer his accrued compensation and benefits. Such amounts include unpaid salary, unpaid earned bonus, unused vacation, and any accrued expense reimbursements. In addition, we will generally pay additional compensation based on each officer’s employment agreement, if required to do so. Payments to the officer are considered severance pay in consideration of the officer’s past service. The severance payment constitutes our entire obligation to the officer. In the foregoing table, we have assumed that all accrued compensation and benefits have been paid as of the date of termination, which we assume, for illustration only, to be December31, 2010. Any additional compensation or severance will be paid in accordance with the employment agreement. “Without Cause” is defined in the employment agreement and it generally means that at our option, the contract has not been renewed or determined for good reason to separate employment with the officer. Payments Made Upon a Change in Control If we terminate an officer’s employment due to a “Change in Control”, then the Company will pay the officer his accrued compensation and benefits. Such amounts include unpaid salary, unused vacation, and any accrued expense reimbursements. In addition, we will generally pay additional compensation based on each officer’s employment agreement. Payments to the officer, if any, are considered severance pay in consideration of the officer’s past service. The severance payment constitutes our entire obligation to the officer. In the foregoing table, we have assumed that all accrued compensation and benefits have been paid as of the date of termination, assumed for illustration only, to be December31, 2010. Any additional compensation or severance will be paid in accordance with the employment agreement. “Change in Control” is defined in each officer’s employment agreement; it generally means a reorganization, merger, consolidation, liquidation or dissolution of the company, or other form of corporate transaction or series of transactions. Payments Made Upon Death If the officer’s employment terminates due to death, then we will pay the officer’s estate all his accrued compensation and benefits. Such amounts include unpaid salary, unpaid earned bonus, unused vacation, and any accrued expense reimbursements. In the foregoing table, we have assumed that all accrued compensation and benefits have been paid as of the date of termination, assumed, for illustration only, to be December31, 2010. Therefore, no additional compensation is provided to the officer, unless otherwise stated in their employment agreement. Payments Made Upon Disability If we terminate an officer’s employment due to “Disability”, then we will pay the officer his accrued compensation and benefits. Such amounts include unpaid salary, unpaid earned bonus, unused vacation, and any accrued expense reimbursements. In the foregoing table, we have assumed that all accrued compensation and benefits have been paid as of the date of termination, assumed, for illustration only, to be December31, 2010. Therefore, no additional compensation is provided to the officer. “Disability” is defined in each officer’s employment agreement and it generally means a physical or mental impairment that entitles the officer to receive benefits under the Company’s long-term disability plan because he or she has been unable, in spite of reasonable accommodation, to perform the essential functions required of hisor herposition. Payments Made Upon Retirement If we terminate an officer’s employment due to “Retirement”, then we will pay the officer his accrued compensation and benefits. Such amounts include unpaid salary, unpaid earned bonus, unused vacation, and any accrued expense reimbursements. In the foregoing table, we have assumed that all accrued compensation and benefits have been paid as of the date of termination, assumed, for illustration only, to be December31, 2010. Therefore, no additional compensation is provided to the officer, unless specifically stated in the officer’s employment agreement.“Retirement” is defined in either the officer’s employment agreement or as defined as voluntary termination of employment by the officer who has reached Social Security Retirement age. 36 Option Exercises and Stock Vested Option Awards*1 Stock Awards*2 Number of Shares Acquired on Exercise (#) Value Realized on Exercise Number of Shares Acquired on Vesting (#) Value Realized on Vesting (a) (b) (c) (d) (e) Michael D. Cahill, CEO & President - Richard R. Sawyer, CFO - Gary D. Shearer, CEO Tower Trust Co. - Wendell Bontrager, CLO - Tina Farrington, COO - Pension Benefits Name Plan Name Number of Years Credited Service (#) Present Value of Accumulated Benefit Payments During Last Fiscal Year (a) (b) (c) (d) (e) Donald F. Schenkel, Former Chairman Supplemental Executive Retirement Plan (SERP)3 - $ - Michael D. Cahill, CEO & President. - Richard R. Sawyer, CFO - Gary D. Shearer, CEO Tower Trust Co. - Wendell Bontrager, CLO - Tina Farrington, COO - 1 Messrs. Cahill, Sawyer, Shearer, Bontrager, or Ms. Farrington did not exercise any stock options during the fiscal year ended December 31, 2010. 2 No stock awards vested for any of the named executive officers during the fiscal year ended December 31, 2010. 3 The SERP Plan has been in place since January 2002.Mr. Schenkel is currently the only participant.Additional information regarding the SERP is provided in the section titled “Retirement and Other Benefits” within the CD & A. 37 Nonqualified Deferred Compensation Name Executive Contributions in Last FY Registrant Contributions in Last FY 1 Aggregate Earnings in Last FY 2 Aggregate Withdrawals/ Distributions Aggregate Balance at Last FYE (a) (b) (c) (d) (e) (f) Michael D. Cahill, CEO & President - - $ - $ Richard R. Sawyer, CFO - Gary D. Shearer, CEO Tower Trust Co - - $ - $ Wendell Bontrager, CLO - - $ 70 - $ Tina Farrington, COO - 1 Amounts represent awards granted by the Committee pursuant to the Deferred Compensation Plan, which is described in further detail in the section entitled “Deferred Compensation” within the Compensation Discussion and Analysis. 2 Amounts represent interest earned during 2010 on the aggregate amount held for each Named Executive Officer.The rate of interest is the average five-year treasury rate for the last full week of the year prior per the Wall Street Journal.Thus, in 2010, this interest rate was based on the average five-year treasury rate from the Wall Street Journal for the week ended December 30, 2009, which was 1.50%. 38 Director Compensation For the fiscal year ended December31, 2010, we paid members of the TOFC Board of Directors a $2,500 cash annual retainer as well as $500 for each Board meeting attended.We also paid members of the Tower Bank Board of Directors and Tower Trust Company’s Board of Directors each a $2,500 cash annual retainer as well as $400 for each Board meeting attended.A person serving on more than one Board of Directors is paid a retainer for each Board.The non-employee chairmen of the TOFC Board of Directors and the Tower Trust Board of Directors are paid an additional retainer of $1,000 annually beginning in 2010. In regard to committees, we paid the chair of the Audit Committee, Mr. Niezer, an annual retainer of $1,250, we paid the chair of the Compensation Committee, Mr. Ruffolo, an annual retainer of $1,000 and we paid the chair of the Corporate Governance Committee, Ms. Walters, an annual retainer of $750. A retainer was also received by each of the Compensation Committee members in the amount of $750. Additionally, each member of the TOFC Board of Directors who served on a committee of either TOFC or of Tower Bank or of Tower Trust Company, received $400 for each committee meeting attended.The following chart illustrates those serving on each Board of Directors and Committees. TOFC Tower Bank Tower Trust Directors Board Member Comp Com Audit Com Corp Gov Com Board Member L&I Com Board Member Keith E. Busse X X X Kathyrn D. Callen X X X X Raymond E. Dusman MD X X X Scott A. Glaze X X X Jermone F. Henry, Jr. X X X X Debra A. Niezer X X X Willliam G. Niezer X X(1) X Joseph D. Ruffolo X X(1) X X Donald F. Schenkel X X X X Charles J. Surack (2) X X X Robert N. Taylor X X X X John V. Tippmann, Sr. X Ronald W. Turpin (3) X X X Irene A. Walters X X X Committee chair Mr. Surack’s term expired at the annual meeting on May 25, 2010 Mr. Turpin was appointed on January 20, 2011 to replace the vacant position formerly held by Mr. Surack. The compensation program for our non-employee directors is reviewed annually by the Committee to ensure that the program remains competitive. In 2005, the Committee employed Clark Consulting to review our Board of Directors compensation program. The Clark Consulting report indicated that Board and committee members were being compensated at the 25th percentile or below, and, based on that review, the Committee agreed to increase the Board and committee compensation up to the 50th percentile over a three-year period, commencing in 2005.The Committee contracted with AMALFI Consulting to again review our Board of Directors compensation program during 2008. We have a Director Deferred Compensation Plan, which enables directors to defer any portion of their current compensation. We have not included any non-qualified deferred compensation earnings on directors’ deferred fees because we do not pay above-market interest on these deferred amounts. 39 The following table provides information concerning the compensation of our directors for the year ended December31, 2010. Directors Compensation Table Name Fees Earned Or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Comp Total (a) (b) (c) (d) (e) (f) (g) (h) Keith E. Busse Kathryn D. Callen* Raymond E. Dusman, Jr. MD (2) Scott Glaze Jerome F. Henry, Jr.* Debra A. Niezer* William G. Niezer* Joseph D. Ruffolo* Donald F. Schenkel Charles J. Surack (1) Robert N. Taylor John V. Tippmann, Sr.* Irene A. Walters* * Indicates that the Director elected at some point to defer board fees pursuant to the Director Deferred Compensation Plan. During 2010, only Mr. Henry and Mrs. Callen elected to defer their compensation. Mr. Surack’s term expired at the Annual Meeting held May 25, 2010. Fees earned are for meetings attended prior to his term expiration. Dr. Dusman was appointed to the Board of Directors at the July 20, 2010 meeting to replace the vacant position created by the resignation of Michael S. Gouloff in December 2009. 40 PROPOSAL 2 RATIFICATION OF OUTSIDE ACCOUNTANTS The Audit Committee has selected Crowe Horwath, LLP (“Crowe”), independent registered public accountants, as our auditors for the year ending December31, 2011. Although the law does not require shareholder approval of the selection of Crowe, our Board believes that it is advisable to give shareholders an opportunity to ratify this selection. If our shareholders at the 2011 Annual Meeting do not approve this proposal, our Audit Committee will revisit their selection of Crowe for the coming year’s audit work. Representatives of Crowe are expected to be present at the 2011 Annual Meeting and will be given an opportunity to make a statement if they desire. Representatives will respond to appropriate questions by shareholders. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR RATIFICATION OF CROWE HORWATH, LLP, AS OUTSIDE ACCOUNTANTS. 41 AUDIT COMMITTEE REPORT The Audit Committee of the Board of Directors is responsible for providing independent, objective oversight regarding the integrity of Tower Financial Corporation’s financial and accounting functions and systems of internal controls. Management has the primary responsibility for our accounting and financial reporting processes, the establishment and effectiveness of internal controls and the preparation and integrity of our consolidated financial statements. Crowe Horwath, LLP, our independent auditor, is responsible for performing an independent audit of our consolidated financial statements and management’s assessment of the effectiveness of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board, as well as issuing opinions on whether those financial statements are presented fairly in conformity with accounting principles generally accepted in the United States, on management’s assessment of the effectiveness of internal control over financial reporting and on the effectiveness of our internal control over financial reporting. The Audit Committee oversees our financial reporting process on behalf of the Board, reviews our financial disclosures, and meets privately, outside the presence of management, with our independent auditors to discuss our internal accounting control policies and procedures. In fulfilling its oversight responsibilities, the Audit Committee reviewed and discussed with management and with Crowe Horwath,LLP, and recommended to the Board of Directors (and the Board of Directors approved) the inclusion of the audited consolidated financial statements in our 2010 Annual Report on Form10-K, for filing with the Securities and Exchange Commission, as well as the quarterly financial statements included in the Company’s Forms 10-Q during 2010, including the specific disclosures in the section entitled “Management Discussion and Analysis of Financial Condition and Results of Operations.” These discussions also addressed the quality, not just the acceptability, of the accounting principles, the reasonableness of significant judgments, and the clarity of disclosures in the financial statements. The Audit Committee has discussed with the Company’s independent auditors, Crowe Horwath, LLP, the matters required to be discussed by Statement on Auditing Standards No. 61, Communication with Audit Committees, as amended (AICPA, Professional Standards, Vol. 1 AU Section 380), as adopted by the Public Accounting Oversight Board in Rule 3200T, the Auditing Standards Board of the American Institute of Certified Public Accountants. The Audit Committee has also received and reviewed the written disclosures and the letter from Crowe required by Independence Standard No.1, Independence Discussions with Audit Committees, as amended, by the Independence Standards Board, and has discussed with the auditors their independence. The Audit Committee has also considered whether the provision of services by Crowe not related to the audit of the financial statements referred to above is compatible with maintaining Crowe’s independence. The Audit Committee also selects and appoints our independent auditors, reviews the performance of the independent auditors in the annual audit and in assignments unrelated to the audit, and reviews and approves the independent auditors’ fees. In that regard, the Audit Committee approved the selection and engaged the services of Crowe Horwath, LLP as our independent auditors for the Company’s fiscal year ending December31, 2011. William G. Niezer, Chair Keith E. Busse (Financial expert) Kathryn D. Callen Jerome F. Henry, Jr. The foregoing Audit Committee Report shall not be deemed to be incorporated by reference in any previous or future documents filed by the Company with the Securities and Exchange Commission under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates the report by reference in any such document. Auditors’ Services and Fees The Company incurred the following fees for services performed by Crowe in fiscal years 2010 and 2009. Audit Fees: Fees for professional services provided in connection with the audit of our annual consolidated financial statements and for the review of financial statements included in our Forms 10-Q, as well as internal control over financial reporting and services concerning SEC filings, were $132,000 for fiscal year 2010 and $148,300 for fiscal year 2009. 42 Audit-Related Fees: Fees for professional services the audit related to section 404 of the Sarbanes-Oxley Act and for the 401(k) plan audit were $17,500 for fiscal year 2010 and $36,500 for fiscal year 2009, which was for the 401(k) audit only. Tax Fees: Fees for services rendered for tax compliance, tax advice and tax planning, including assistance in the preparation and filing of tax returns, were $43,275 for fiscal year 2010 and $33,450 for fiscal year 2009. All Other Fees: Fees for all other permissible services that do not fall within the above categories, including compliance consulting, certification requirement consulting, and tax services for trust customers were $77,655 for fiscal year 2010 and $74,545 for fiscal year 2009. Pre-Approval Policy: The Audit Committee has the responsibility for appointing, setting the compensation for and overseeing the work of our independent auditor. In recognition of this responsibility, the Audit Committee’s policy is to pre-approve all audit and permissible non-audit services provided by the independent auditor in order to assure that the provision of these services does not impair the independence of the independent auditor. These services may include audit services, audit-related services, tax services and other services. Pre-approval is generally provided for up to one year and any pre-approval is detailed as to the particular service or category of services and is generally subject to a specific budget. The independent auditor and management are required to periodically report to the Audit Committee regarding the extent of services provided by the independent auditor in accordance with this pre-approval, and the fees for the services performed to date. The Audit Committee may also pre-approve particular services on a case-by-case basis. Any proposed service that is not separately listed in the Pre-Approval Policy or any service exceeding the pre-approved fee levels must be specifically pre-approved by the Audit Committee. The Audit Committee has also delegated pre-approval authority to the Chair of the Audit Committee, who must then report any such pre-approval decisions made by him to the Audit Committee at its next meeting. The aggregate amount of all non-audit services constituted approximately 45% of the total amount of fees paid by the Company to Crowe for fiscal year 2010 and 37% for fiscal 2009. RELATED PERSONS TRANSACTIONS Related persons transactions are subject to our Statement of Policy For the Review, Approval or Ratification of Transactions With Related Persons. A copy of this policy is available on our website at www.towerbank.net. The policy applies to any “Transaction With a Related Person.” Under our policy, a “Related Person” is a person who is, or at any time since the beginning of our last fiscal year was a director or executive officer, a nominee to become a director, a shareholder who beneficially owns 5% or more of our common stock, an “Immediate Family Member” (that is, a spouse, child, parent, sibling, or an in-law) of any of the foregoing persons, as well as any entity which is owned or controlled by any of such persons (or of which such person is a general partner or a 5% or greater beneficial owner) or any other person identified by our Audit Committee or our Board as a “Related Person” for purposes of this policy. Once a person has been identified as “Related Person” and if Tower Financial Corporation or any subsidiary is a participant, then if the aggregate amount involved in the transaction exceeds $120,000 and the “Related Person” has a direct or indirect interest (other than simply as a result of being a director or less than a 10% beneficial owner of the entity involved) the transaction must be considered, approved or ratified by the Audit Committee. We have established the threshold transactional amount at $120,000, which triggers the review. Employment of a Related Person in the ordinary course of business, consistent with our policies and practices with respect to the employment of non-Related Persons in similar positions (so long as the Related Person is not an executive officer required to be reported as a Named Executive Officer in our annual proxy statement) is not subject to the policy. Transactions involving competitive bids or transactions involving services as a bank depository, transfer agent, registrar, or trustee are considered pre-approved for purposes of our policy. All other transactions subject to our policy must be approved in advance by the Audit Committee, unless our Chief Executive Officer or Chief Financial Officer determines that it is impractical to wait until an Audit Committee meeting. In such event, the disinterested Chair of the Audit Committee may review and approve the proposed Related Person transaction but shall then promptly report any such approval to the full Audit Committee. All material facts respecting the Related Person transaction must be disclosed to the Audit Committee. In the event that we become aware of a Related Person transaction that has not been approved prior to its consummation, the matter must then still be reviewed by the Audit Committee, which will then review all relevant facts and circumstances, shall evaluate all available options (including ratification, revision or termination of the transaction), and shall take such course of action as it deems appropriate. 43 In reviewing any Related Person transaction, the Audit Committee must consider the proposed benefits to the Company, the availability of other sources of comparable products or services, an assessment of whether the proposed transaction is at least on terms comparable to the terms available to an unrelated third party or to employees generally, and must then determine that the transaction is fair and reasonable to the Company. Banking Transactions Directors and officers of the Company and the Bank and the companies with which they are associated, including members of the Compensation Committee, have banking and other transactions with the Company and the Bank in the ordinary course of business. Any loans and commitments to lend to such affiliated persons or entities are made at arm’s-length in accordance with applicable lending and credit practices, in accordance with all applicable laws and regulations, and on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with unaffiliated parties of similar creditworthiness and may not involve more than normal risk or present other unfavorable features to the Company and the Bank. Management believes that all transactions between the Company or the Bank on one hand, and any officer, director, principal shareholder, or other affiliate of the Company or the Bank on the other hand, are on terms no less favorable to the Company or the Bank than could be obtained on an arm’s-length basis from unaffiliated third parties. All loan transactions, presently in effect with any director or executive officer are current as of this date and are in compliance with RegulationO. As of December 31, 2010, the Bank had outstanding loans to the directors and executive officers of the Company and the Bank totaling $15,259,717 and an aggregate amount under commitment, including these outstanding loans, totaling $20,895,408. Lease of Headquarters Building We lease our headquarters facility from Tippmann Properties, Inc., agent for director John V. Tippmann, Sr. Our headquarters facility is a historic landmark building known as the Lincoln Tower, and the “Tower” in our corporate name is derived from our occupancy of this building. Indeed, the building’s profile constitutes one of our trademarks. As such, the facility is a one-of-a-kind facility. The original lease was a 10-year lease which commenced in January 1999, with annual rental payments at that time of $9.75 per square foot. Subsequent addenda to the lease have been signed as we expanded our staff and needed additional space. There have been approximately seven additional addenda, each coinciding with the occupancy of additional space. In 2001, the original lease was extended to 15 years, with one renewal option of 10 years at the then prevailing market rate. Effective January 1, 2010, an eighth amendment was executed to give back 2,400 square feet of leased space and reduce the rent on 20,106 square feet from $14.75 per foot to $13.50 per foot.The lease term was also extended by five years on 41,791 square feet and now expires on December 31, 2018.At December 31, 2010, the Company leased approximately 49,257 square feet from Tippmann Properties at an average rate of $14.24 per square foot. Each lease transaction was reviewed by the Audit Committee, after securing prevailing rate information for downtown buildings of comparable quality from unrelated outside professional real estate sources, and we believe that this lease is on terms no less favorable than could be obtained from unaffiliated third parties. During 2010, we paid Tippmann Properties, Inc. approximately $777,841 in rent and various building expenses. Other Transactions The law firm of Barrett& McNagny LLP, of which RobertS. Walters is a partner, performs legal services for the Company. Mr.Walters is the spouse of IreneA. Walters, one of our directors. The engagement of the Barrett& McNagny law firm was approved by the full Board, including all members of the Audit Committee. During 2010, we paid approximately $133,839 in legal fees and related expenses to this law firm. 44 SHAREHOLDERS’ PROPOSALS FOR 2 In order to be considered at the 2012 Annual Meeting, shareholder proposals must comply with the advance notice and eligibility requirements contained in Section 1.4 and Section 1.5 of the Company’s By-laws, a copy of which is available upon request, as well as the procedures described in Rule 14a-8 under the Securities Exchange Act of 1934. A proposal submitted by a shareholder for the 2011 Annual Meeting of Shareholders must be sent to the Secretary of the Company, 116 East Berry Street, Fort Wayne, Indiana, 46802, and received by November 15, 2011 in order to be eligible to be included in the Company’s Proxy Statement for the meeting. Our By-laws provide that shareholders are required to give advance notice to the Company of any nomination by a shareholder of candidates for election as directors and of any business to be brought by a shareholder before a shareholders’ meeting. With respect to annual meetings, the By-Laws provide that a shareholder of record entitled to vote at such meetings may nominate one or more persons for election as director or directors or may properly bring business before such meeting only if the shareholder gives written notice thereof to the Secretary of the Company not less than 90 days nor more than 120 days prior to the first anniversary date of the preceding year’s annual meeting. In the event the annual meeting is more than 30 days earlier or more than 60 days later than such anniversary date, notice by the shareholder must be delivered not earlier than the 120th day prior to such annual meeting and not later than the later of the 90th day prior to such annual meeting or the tenth day following the day on which public announcement of the date of such meeting is first made. The notice must contain specified information about each nominee or the proposed business and the shareholder making the nomination or proposal. OTHER MATTERS The Board of Directors does not know of any other matters to be brought before the Annual Meeting. If other matters are presented upon which a vote may properly be taken, it is the intention of the persons named in the proxy to vote the proxies in accordance with their best judgment. 45 TOWER FINANCIAL CORPORATION FORT WAYNE, IN 46802 VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 11:59 P.M. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. ELECTRONIC DELIVERY OF FUTURE PROXY MATERIALS If you would like to reduce the costs incurred by Tower Financial Corporation in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the Internet. To sign up for electronic delivery, please follow the instructions above to vote using the Internet and, when prompted, indicate that you agree to receive or access shareholder communications electronically in future years. VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 P.M. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. Investor Address Line 1 Investor Address Line 2 Investor Address Line 3 Investor Address Line 4 Investor Address Line 5 John Sample 1 ANY CITY, ON A1A 1A1 CONTROL#à 000000000000 NAME THE COMPANY NAME INC. - COMMON THE COMPANY NAME INC. - CLASS A THE COMPANY NAME INC. - CLASS B THE COMPANY NAME INC. - CLASS C THE COMPANY NAME INC. - CLASS D THE COMPANY NAME INC. - CLASS E THE COMPANY NAME INC. - CLASS F THE COMPANY NAME INC. - 401 K SHARES OF 2 TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: x KEEP THIS PORTION FOR YOUR RECORDS DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED The Board of Directors recommends you vote FOR the following: For All Withhold All For All Except To withhold authority to vote for any individual nominee(s), mark “For All Except” and write the number(s) of the nominee(s) on the line below. o o o 1. Election of Directors Nominees 01 Keith E. Busse 02 Michael D. Cahill 03 Kim T. Stacey 04 Irene A. Walters The Board of Directors recommends you vote FOR the following proposal: For Against Abstain 2 PROPOSAL TO RATIFY the appointment of Crowe Horwath LLP, as independent registered public accounting firm of the Company for the year ending December 31, 2011. o o o NOTE: In their discretion, the Proxies are authorized to vote upon such other matters (none known at the time of solicitation of this proxy) as may properly come before the Annual Meeting or any adjournment or postponement thereof. Yes No Please indicate if you plan to attend this meeting o o Please sign exactly as your name(s) appear(s) hereon. When signing as attorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer. JOB # SHARES CUSIP # Signature [PLEASE SIGN WITHIN BOX] Date Signature (Joint Owners) Date SEQUENCE # Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting: The Notice & Proxy Statement, Annual Report, Form 10-K is/are available at www.proxyvote.com . TOWER FINANCIAL CORPORATION THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS ANNUAL MEETING OF SHAREHOLDERS ON May 19, 2011 The shareholder(s) hereby appoint(s) Michael D. Cahill and Richard R. Sawyer, or either of them, as proxies, each with the power to appoint his substitute, and hereby authorizes them to represent and to vote, as designated on the reverse side of this ballot, all of the shares of Common Stock of Tower Financial Corporation that the shareholder(s) is/are entitled to vote at the Annual Meeting of Shareholders to be held at 5:30 p.m., Eastern Standard Time on May 19, 2011, at 116 E. Berry Street, Fort Wayne, Indiana, and any adjournment or postponement thereof. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER SPECIFIED HEREON AND, IN THE ABSENCE OF SPECIFICATION, WILL BE VOTED FOR THE ELECTION OF ALL NOMINEES FOR DIRECTOR AND FOR PROPOSAL 2. PLEASE MARK, SIGN, DATE AND RETURN THIS PROXY CARD PROMPTLY USING THE ENCLOSED REPLY ENVELOPE CONTINUED AND TO BE SIGNED ON REVERSE SIDE
